Exhibit 10.2

 

INDUSTRIAL REAL ESTATE LEASE

 

THIS LEASE AGREEMENT (the “Lease”) is entered into as of the
                     day of June, 2010, between the tenant-in-common owners
listed on Schedule 1 attached hereto and made a part hereof for all purposes
(collectively, the “Landlord”), c/o RAINIER ASSET MANAGEMENT COMPANY, LLC, AS
AGENT FOR LANDLORD, and NEI, Inc. (“Tenant”).

 

Article 1. BASIC TERMS

 

This Article 1 contains the Basic Terms of this Lease between the Landlord and
Tenant. Other Articles and Sections of the Lease referred to in this Article 1
explain and define the Basic Terms and are to be read in conjunction with the
Basic Terms.

 

Section 1.01. Property and Premises. The Property (herein so-called) is
described on Exhibit “A” attached hereto and is part of Landlord’s multi-tenant
real property development known as Plano Tech Center, all or part of which is
described or depicted in the site plan attached as Exhibit “B” (the “Project”).
The Project includes the land described on Exhibit “B,” the Buildings (herein
so-called) and all other improvements located on the Property or on property
subsequently acquired by Landlord and incorporated into the Project, and the
Common Areas described in Section 4.05 A. Tenant’s Premises (herein so-called)
shall be located on the Property in the 82,880 square foot portion of the
Building at 3501 E. Plano Parkway, Plano, Texas 75074, shown on the floor plate
attached hereto as Exhibit “A-1”.

 

Section 1.02. Lease Term. Ninety (90) months, beginning on February 1, 2010 and
ending on July 31, 2017.

 

Section 1.03. Permitted Uses. (See Article 5) The Premises may be used only for
light manufacturing, including, without limitation, selling, storing, shipping,
designing, testing, assembling, fabricating products, materials and merchandise
made or distributed by Tenant and its customers and for such other purposes as
may be incidental thereto, including, without limitation, offices.

 

Section 1.04. Tenant’s Guarantor. None.

 

Section 1.05. Brokers. (See Article 14)

 

A.            “Landlord’s Broker”: TCS Central Region, GP, L.L.C. d/b/a
Transwestern

B.            “Tenant’s Broker”: Jackson & Cooksey, Inc.

 

Commission payable to brokers shall be calculated on an amount of $3,185,123.98.
This amount is calculated as follows:

 

Total base rental amount per the terms of this Lease is calculated to be
$4,332,240.00 less the remaining base rental of $1,157,116.00 that is to be paid
as of January 31, 2010 on that certain lease dated December 15, 2000 originally
between Argent Plano Realty, L.P., a Texas Limited Partnership (landlord) and
Alliance Systems, Inc., a Texas Corporation (Tenant) and subsequently amended by
the following six (6) amendments (collectively, the “Existing Lease”):

 

1.             That certain First Amendment dated 23rd day of October, 2001;

2.             That certain undated Second Amendment – Satellite Antenna Lease;

3.             That certain Third Amendment with an effective date of December
17, 2001;

4.             That certain Fourth Amendment dated effective January 1, 2001;

5.             That certain Fifth Amendment dated July 30, 2004;

6.             That certain Sixth Amendment dated April 12, 2006.

 

--------------------------------------------------------------------------------


 

Section 1.06. Commissions Payable to Brokers. (See Article 14)

 

A.            To Landlord’s Broker: per separate agreement

B.            To Tenant’s Broker: per separate agreement

 

Section 1.07. Initial Security Deposit. (See Section 3.02) $58,771.00

 

Section 1.08. Vehicle Parking Spaces Allocated to Tenant. (See Section 4.05)
approx. 200

 

Section 1.09. Rent and Other Charges Payable by Tenant.

 

A.            Base Rent.

 

Months

 

Monthly Net Lease Amount

Months 1-18

 

$25,900.00/month

Months 19-30

 

$49,378.33/month

Months 31-42

 

$51,105.00/month

Months 43-54

 

$52,831.67/month

Months 55-66

 

$54,558.33/month

Months 67-78

 

$56,285.00/month

Months 79-90

 

$58,011.67/month

 

B.            Items of Additional Rent. (i) Real property taxes (See
Section 4.02); (ii) Utilities (See Section 4.03); (iii) Insurance Premiums (See
Section 4.04); (iv) Common Area Costs and (v) Property Maintenance Costs (See
Section 4.05); plus 100% of the costs of separately metered utilities and
Maintenance, Repairs and Alterations of the Premises to the extent provided in
Article 6.

 

C.            Rent. The term “Rent” shall mean Base Rent and Additional Rent.

 

Section 1.10. Riders. The following Riders are attached to and made a part of
this Lease:

 

Rider 1 - “Renewal Option”; Rider 2 - “Cancellation Option”

 

Section 1.11. Exhibits. The following Exhibits “A” through “G” are attached to
and made a part of this Lease:

 

Exhibit

 

Lease Section

 

Description

A

 

1.01

 

Property

A-1

 

1.01

 

Floor Plate

B

 

1.01

 

Site Plan of Project

C

 

2.02

 

Intentionally Omitted

D

 

11.02

 

Subordination, Nondisturbance & Attornment Agreement

E

 

11.05A

 

Estoppel Certificate

F

 

4.05B

 

Rules & Regulations

G

 

5.04

 

Signage Criteria

 

Article 2. LEASE TERM

 

Section 2.01. Lease of Premises for Lease Term. Landlord leases the Premises to
Tenant and Tenant leases the Premises from Landlord for the Lease Term and for
any renewal term(s) the option for which is exercised by Tenant pursuant to the
Renewal Option Rider described in Section 1.10. The Lease Term is for the period
stated in Section 1.02 above and shall begin on the date specified in
Section 1.02 above, unless the beginning of the Lease Term is changed under any
provision of this Lease. The

 

--------------------------------------------------------------------------------


 

“Commencement Date” shall be the date specified in Section 1.02 above for the
beginning of the Lease Term, unless advanced or delayed under any provision of
this Lease.

 

Section 2.02. Intentionally Omitted.

 

Section 2.03. Intentionally Omitted.

 

Section 2.04. Commencement Date. The Commencement Date shall be February 1,
2010.

 

Section 2.05. Holding Over. Tenant shall vacate the Premises upon the expiration
or earlier termination of this Lease. Tenant shall pay Landlord the following
amounts if Tenant delays in vacating the Premises after such expiration or
earlier termination of the Lease: an amount equal to the sum of (i) 125% of the
amount of the Base Rent calculated on a daily basis, plus 100% of the amount of
Additional Rent for the entire holdover period, plus (ii) all reasonable
attorneys’ fees and other expenses incurred by Landlord in enforcing its rights
under this Lease. If Tenant does not vacate the Premises upon the expiration or
earlier termination of the Lease and Landlord thereafter accepts Rent from
Tenant, Tenant’s occupancy of the Premises shall be a “month-to-month” tenancy,
subject to all of the terms of this Lease consistent with a month-to-month
tenancy, except that Base Rent then in effect shall be increased to 125% of the
amount of the Base Rent.

 

Article 3. BASE RENT

 

Section 3.01. Time and Manner of Payment. Landlord acknowledges that Tenant has
paid Base Rent in the amount of $63,496.67 for the months of February, March,
April and May 2010 pursuant to the Existing Lease and that based on the
Commencement Date of this Lease, Tenant is required to pay the lesser monthly
Base Rent amount as set forth in Section 1.09A above for such periods.
Therefore, upon execution of this Lease, Tenant shall be entitled to a Base Rent
credit in the amount of the difference between the amounts already paid by
Tenant and acknowledged by Landlord for the period beginning on the Commencement
Date and ending on the execution date of this Lease, for which Base Rent credit
Tenant shall be entitled to an offset against the Base Rent next coming due
under this Lease until the entirety of such Base Rent credit has been credited
to Tenant. Any partial month of Base Rent credit shall be prorated based on the
number of days in such partial month. On the first day of each month after such
Base Rent credit has been fully credited to Tenant, the Base Rent shall be due
and payable, and Tenant shall pay Landlord the Base Rent, in advance, on each
such due date, without offset or deduction, except as expressly set forth in
this Lease, or prior demand. The Base Rent shall be payable at Landlord’s
address or at such other place as Landlord may designate in writing. Upon
execution of this Lease, the Existing Lease shall be and is hereby terminated as
of January 31, 2010.

 

Section 3.02. Security Deposit. Tenant has previously deposited with Landlord a
cash Security Deposit in the amount set forth in Section 1.07 above pursuant to
the Existing Lease. Such Security Deposit is hereby transferred to this Lease.
Landlord may apply all or part of the Security Deposit to any unpaid Rent or
other charge due from Tenant or to cure any other Defaults of Tenant. If
Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Tenant’s receipt
of Landlord’s written request. No interest shall be paid on the Security
Deposit. Landlord shall not be required to keep the Security Deposit separate
from the other accounts and no trust relationship is created with respect to the
Security Deposit.

 

Article 4. OTHER CHARGES PAYABLE BY TENANT

 

Section 4.01. Additional Rent. All charges payable by Tenant other than Base
Rent are called “Additional Rent”. Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent.

 

--------------------------------------------------------------------------------


 

Section 4.02. Property Taxes.

 

A.            Real Property Taxes. Tenant shall pay Landlord for Landlord’s
estimate of Tenant’s Pro Rata Share (as defined in Section 4.06) of all real
property taxes on the Property (including any fees, taxes or assessments
against, or as a result of, any Tenant Improvements installed on the Property by
or for the benefit of Tenant) during the Lease Term. Such payments shall be made
on a monthly basis in accordance with Section 4.06, below.

 

B.            Definition of “Real Property Tax.” “Real property tax” means:
(i) any fee, license fee, license tax, business license fee, commercial rental
tax, levy, charge, assessment, or tax imposed by any taxing authority against
the Property: (Ii) any tax on the Landlord’s right to receive, or the receipt
of, rent or income from the Property or against Landlord’s business of leasing
the Property; (iii) any tax or charge for fire protection, streets, sidewalks,
road maintenance, refuse or other services provided to the Property by any
governmental agency; ; and (iv) any charge or fee replacing any tax previously
included within the definition of real property tax. “Real property tax” does
not, however, include Landlord’s federal or state income, franchise, inheritance
or estate taxes.

 

C.            Landlord agrees to use its reasonable and affirmative best efforts
to contest any tax, fee or assessment wholly or partially paid or reimbursed by
Tenant to the same extent as Landlord would contest the same if Landlord had
paid the tax, fee or assessment itself without reimbursement. Landlord shall
reimburse Tenant for Tenant’s Pro Rata Share of any and all amounts recovered by
Landlord as a result of such contest, net of Landlord’s reasonable costs
incurred in pursuing such contest.

 

D.            Personal Property Taxes.

 

(1) Tenant shall pay all taxes charged against trade fixtures, furnishings,
equipment, inventory, or any other personal property belonging to Tenant. Tenant
shall render its personal property for taxation separately from the Premises.

 

(2) If any of Tenant’s personal property is taxed with the Property, Tenant
shall pay Landlord the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement from Landlord for such personal
property taxes.

 

Section 4.03. Utilities. Tenant shall pay, directly to the appropriate supplier,
the cost of all natural gas, heat, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the
Premises. However, if any services or utilities are jointly metered or shared
with other premises, Landlord shall make a reasonable determination of Tenant’s
share of the cost of such utilities and services based on the square foot area
of the Premises compared to the total square foot area jointly metered or shared
and Tenant shall pay such reasonable share to Landlord in accordance with the
terms of Section 4.06. Alternatively, Landlord may require Tenant to contract
for Tenant’s own rubbish collection.

 

Section 4.04. Insurance Policies.

 

A.            Liability Insurance. During the Lease Term, Tenant shall maintain
a policy of commercial general liability insurance (sometimes known as broad
form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, Premises damage (including loss of use of Premises)
and personal injury arising out of the operation, use or occupancy of the
Premises. Nothing contained herein shall obligate the Tenant to carry product
liability insurance. Tenant shall name Landlord as an additional insured under
such policy as their respective interests appear. The amount of such insurance
shall be Two Million Dollars ($2,000,000) per occurrence. The amount and
coverage of such insurance shall not limit Tenant’s liability nor relieve the
Tenant of any other obligation under this Lease. Landlord may also obtain
comprehensive public liability insurance in an amount and with coverage
reasonably determined by Landlord insuring Landlord against liability arising
out of ownership, operation, use or occupancy of the Premises. The policy
obtained by Landlord shall not be contributory and shall not provide primary
insurance. Tenant shall be liable for the payment of any deductible amount under
Tenant’s insurance policies maintained pursuant to this Section 4.04 A.

 

--------------------------------------------------------------------------------


 

B.            Building and Rental Income Insurance. During the Lease Term,
Landlord shall maintain policies of insurance covering loss of or damage to the
Premises in the full amount of its replacement value. Such policy shall contain
an Inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all risk), sprinkler leakage and
any other perils which Landlord deems reasonably necessary. Landlord shall have
the right to obtain flood and earthquake insurance if required by any lender
holding a security interest in the Property. Landlord shall not obtain insurance
for Tenant’s fixtures or equipment or building improvements installed by Tenant,
or Tenant’s personal property, on the Premises. During the Lease Term, Landlord
shall also maintain a rental income insurance policy, with loss payable to
Landlord, in an amount equal to one year’s Base Rent. Tenant shall be liable for
Tenant’s Pro Rata Share of the payment of any deductible amount under Landlord’s
or Tenant’s insurance policies maintained pursuant to this Section 4.04 B, in an
amount not to exceed Ten Thousand Dollars ($10,000), except that the deductible
on flood and earthquake insurance (if any) shall be Twenty Five Thousand Dollars
($25,000). Tenant shall not do nor permit anything to be done which invalidates
any such insurance policies. Landlord shall furnish to Tenant upon request a
certificate of insurance, properly authenticated, showing that the insurance
which Landlord is required to maintain under this Section 4.04 B is in full
force and effect.

 

C.            Payment of Premiums. Tenant shall pay all premiums for the
insurance policies required to be maintained by it described in Section 4.04 A.
Tenant shall pay Landlord on the terms provided in Section 4.06 Tenant’s Pro
Rata Share of the premium cost of insurance policies obtained by Landlord
pursuant to Section 4.04 B, except Landlord shall pay all premiums for
non-primary comprehensive public liability insurance which landlord elects to
obtain as provided in Section 4.04 A and the costs thereof shall not be included
in the premium costs reimbursable by Tenant to Landlord. If insurance policies
maintained by Landlord cover improvements on real property other than the
Property, Landlord shall deliver to Tenant a statement of the allocation of
premium applicable to the Premises showing in reasonable detail how Tenant’s
share of the premium was computed. Before the Commencement Date, Tenant shall
deliver to Landlord a copy of any policy of insurance which Tenant is required
to maintain under this Section 4.04. Prior to the expiration of any such policy,
Tenant shall deliver to Landlord a renewal of such policy. As an alternative to
providing a policy of insurance, Tenant shall have the right to provide Landlord
a certificate of insurance, executed by an authorized officer of the insurance
company, showing that the insurance which Tenant is required to maintain under
this Section 4.04 is in full force and effect and containing such other
information which Landlord reasonably requires.

 

D.            General Insurance Provisions.

 

(1) Notice. With regard to any insurance which Tenant is required to maintain
under this Lease, Tenant shall endeavor to include a provision which requires
the insurance carrier to give Landlord not less than thirty (30) days written
notice prior to any cancellation or modification of such coverage.

 

(2) Landlord’s Remedy. If Tenant fails to deliver any policy, certificate or
renewal to Landlord required under this lease within the prescribed time period
or if any such policy is canceled or modified during the Lease Term without
Landlord’s consent, Landlord may obtain such insurance, in which case Tenant
shall reimburse Landlord for its premium cost of such insurance within fifteen
(15) days after receipt of a statement that indicates the cost of such
insurance.

 

(3) Carrier Credit Rating. Tenant shall maintain all insurance required under
this Lease with companies holding a “General Policy Rating” of A-B or better, as
set forth in the most current issue of “Best Key Rating Guide”. Landlord and
Tenant acknowledge the insurance markets are subject to change and that
insurance in the form and amounts described in this Section 4.04 may not be
available in the future. If at any time during the Lease Term, Tenant is unable
to maintain the insurance required under the Lease, Tenant shall nevertheless
maintain insurance coverage which is customary and commercially reasonable in
the insurance industry for Tenant’s type of business, as that coverage may
change from time to time. Landlord makes no representation as to the adequacy of
such insurance required under Section 4.04 to protect Landlord or Tenant’s
interest. Therefore, Tenant shall obtain any

 

--------------------------------------------------------------------------------


 

such additional property insurance (for Tenant’s fixtures or contents) or
liability insurance which Tenant deems necessary to protect Tenant.

 

(4) Waiver of Subrogation. Unless prohibited under any applicable insurance
policies maintained, Landlord and Tenant each hereby waive any and all rights of
recovery against the other, or against the officers, employees, agents or
representatives of the other, for loss of or damage to the Premises or the
Property or the property of others under either party’s control, if such loss or
damage is covered by any insurance policy in force (whether or not described in
this Lease) at the time of such loss or damage. Upon obtaining the required
policies of insurance, Landlord and Tenant shall give notice to the insurance
carriers of this mutual waiver of subrogation.

 

Section 4.05. Common Areas; Use, Maintenance and Costs.

 

A.            Common Areas. As used in this Lease, “Common Areas” shall mean all
areas within the Project which are available for the common use of tenants of
the Project pursuant to applicable common access easements or other restrictions
binding on owners of land within the Project, and which are not leased or held
for the exclusive use of Tenant or other tenants, including, but not limited to,
driveways, landscaped, drainage and planted areas as shown on Exhibits “A-1” and
“B” and Project monument signage. Any portion of the Common Areas located on the
Project are subject to certain maintenance and repair obligations pursuant to
recorded restrictions, the duty and cost of performance shall be subject to
Sections 4.05D and 6.03 of this Lease. Landlord, from time to time, may create
Common Areas by recordation of a declaration of covenants, conditions, and
restrictions for the Project, or may change the size, location, nature and use
of any of the Common Areas, convert Common Areas into leasable areas, construct
additional parking facilities (including parking structures) in the Common
Areas, and increase or decrease Common Area land and/or facilities. Such
activities and changes are permitted provided Tenant’s use of and access to the
Premises are not unreasonably or significantly impaired.

 

B.            Use of Common Areas; Rules and Regulations. Tenant shall have the
nonexclusive right (in common with other tenants and all others to whom Landlord
has granted or may grant such rights) to use the Common Areas for the purposes
intended, subject to recorded restrictions and conditions and to such reasonable
rules and regulations as Landlord may establish from time to time. Tenant shall
abide by such rules and regulations and shall use reasonable efforts to cause
others who use the Common Areas with Tenant’s express or implied permission to
abide by Landlord’s rules and regulations. During the Lease Term, Landlord shall
enforce the rules and regulations with reasonable commercial diligence based
upon notification to Landlord of alleged infractions. At any time, Landlord may
close any Common Areas to perform any acts in the Common Areas as, in Landlord’s
judgment, are desirable to improve the Project, provided Tenant’s use of and
access to the Premises are not unreasonably or significantly impaired. Tenant
shall not interfere with the rights of Landlord, other tenants or any other
person entitled to use the Common Areas. Notwithstanding anything contained in
the Rules and Regulations attached hereto, Landlord acknowledges and agrees that
Tenant shall have access to the roof of the Project for installation and
maintenance of its HVAC equipment; provided, however, that (i) all such
installation and maintenance shall be at Tenant’s sole cost and expense,
(ii) such equipment does not interfere with the operation of or access to any
other existing rooftop installations; and (iii) Tenant shall indemnify and hold
Landlord harmless from any costs or other damages incurred by Landlord as a
result of the installation and operation of Tenant’s rooftop equipment. Tenant
shall submit to Landlord for Landlord’s approval, which approval will not be
unreasonably withheld or delayed, drawings showing the location of any such
equipment Tenant desires to place on the Project’s rooftop.

 

C.            Vehicle Parking. Tenant shall be entitled to use the number of
vehicle parking spaces in the Property allocated to Tenant in Section 1.08 of
the Lease without paying any additional rent. Tenant’s parking shall not be
reserved and shall be limited to vehicles no larger than standard size
automobiles or pickup utility vehicles. Temporary parking of large delivery
vehicles in the Project may

 

--------------------------------------------------------------------------------


 

be permitted at loading dock stalls serving Tenant’s Premises by the rules and
regulations established by Landlord. Vehicles shall be parked only in striped
parking spaces and not in driveways, loading areas or other locations not
specifically designated for parking. If Tenant or Tenant’s employees park more
vehicles in the parking area than the number set forth in Section 1.08 of this
Lease and such conduct continues for five (5) days after Tenant’s receipt of
written notice thereof from Landlord, Tenant shall pay a daily charge of $25.00
for each such additional vehicle.

 

D.            Common Area Costs. Tenant shall pay Landlord for Landlord’s
estimate of all Common Area Costs, as defined in this subparagraph, during the
Lease Term. Such payments shall be made on a monthly basis in accordance with
Section 4.06, below. All costs incurred by Landlord for the operation and
maintenance of the Common Areas located on the Property, or for maintenance of
which the owner of the Property is or shall be liable to contribute pursuant to
applicable recorded restrictions, are herein referred to as “Common Area Costs”.
Common Area Costs include, but are not limited to, costs and expenses for paving
maintenance for the private common drive providing access to the Premises from
various public streets; Project monument signage and landscaping: all real
property taxes and assessments levied on or attributable to the Common Areas and
all Common Area improvements; all personal property taxes levied on or
attributable to personal property used in connection with the Common Areas;
straight-line depreciation on personal property owned by Landlord which is
consumed in the operation or maintenance of the Common Areas; rental or lease
payments paid by Landlord for rented or leased personal property used in the
operation or maintenance of the Common Areas; fees for required licenses and
permits; repairing, resurfacing, repaving, maintaining, painting, lighting,
cleaning, refuse removal, security and similar items; and a reasonable allowance
(not to exceed five percent (5%) of the Common Area Costs) to Landlord for
Landlord’s supervision of the Common Areas. Landlord may cause any or all of
such services to be provided by third parties based upon prevailing market rates
and the cost of such services shall be included in Common Area Costs. Common
Area Costs shall not include interest on debt, capital retirement of debt or
depreciation of real property which forms part of the Project; legal fees of
Landlord incurred in connection with lease negotiations or enforcement;
brokerage commissions; expenses for the renovation of space for new tenants;
compensation paid to any employee of Landlord or agent above the grade of
Building manager; costs associated with correcting any violation of law; costs
due to Landlord’s breach of this Lease; costs relating to any art work or the
like; political or charitable contributions; entertainment or travel expenses of
Landlord or its employees, agents, partners and affiliates; reserves of any
kind, including without limitation, replacement reserves and reserves for bad
debts or lost rent or any similar charge not involving the payment of money to
third parties; costs incurred in connection with the sale, financing or
refinancing of the Project; organizational expenses associated with the creation
and operation of the entity which constitutes Landlord; or Landlord’s expenses
incurred in construction of tenant finish improvements.

 

E.             Property Maintenance Costs. Tenant shall pay Landlord for
Landlord’s estimate of all Property Maintenance Costs, as defined in this
subparagraph, during the Lease Term. Such payments shall be made on a monthly
basis in accordance with Section 4.06, below. All costs incurred by Landlord for
the repair and maintenance of the portions of the Property for which Landlord is
responsible under this Lease are herein referred to as “Property Maintenance
Costs”. Property Maintenance Costs include, but are not limited to, costs and
expenses for the following: landscape maintenance; premiums for Landlord’s
workers compensation insurance premiums pertaining to employees engaged in
Property maintenance: all personal property taxes levied on or attributable to
personal property used in connection with the Property, or an allocable share of
such taxes for personal property utilized by Landlord in connection with
Property maintenance; straight-line depreciation on personal property owned by
Landlord which is consumed in the operation or maintenance of the Property;
rental or lease payments paid by Landlord for rented or leased personal property
used in the operation or maintenance of the Property; fees for required licenses
and permits; repairing, resurfacing, repaving, maintaining, painting, lighting,
cleaning, refuse removal, security and similar items for the Property. Landlord
may cause any or all of such services to be provided by third parties based upon
prevailing market rates and the cost of such services shall be included in
Property Maintenance Costs.

 

--------------------------------------------------------------------------------


 

Property Maintenance Costs shall not include repairs, restoration or other work
occasioned by fire, windstorms or other casualty, the cost of capital repairs,
replacements, improvements or additions, the cost of repairs or other work to
the extent Landlord is reimbursed by insurance or condemnation proceeds.
Notwithstanding anything to the contrary contained herein, Landlord expressly
acknowledges and agrees that the exclusions from Common Area Costs and the
exclusions from Property Maintenance Costs set forth herein are applicable to
both Common Area Costs and Property Maintenance Costs and are in no way
interpreted to be mutually exclusive of either defined cost based on how
Landlord may define such costs as either a Common Area Cost or a Property
Maintenance Cost.

 

F.             Audit Rights. Tenant may, at its own cost except as provided
below, annually examine Landlord’s books and records in respect to any
Additional Rent for the immediately preceding calendar year at any time within a
period of six (6) months from and after the later of (i) each March 31 during
the Lease Term, or (ii) the date that Landlord delivers the annual statement of
Additional Rent with respect to the Premises. Tenant shall provide Landlord with
reasonable advance notice of Tenant’s intention to examine Landlord’s records.
This right shall survive the termination of this Lease. In the event that
Tenant’s examination reveals that Landlord has overcharged Tenant by more than
five percent (5%), Landlord shall pay the reasonable costs of such examination.

 

Section 4.06. Payment of Additional Rent. During the Lease Term, commencing with
the Commencement Date, Landlord shall estimate in advance and notify Tenant of
estimated Common Area Costs, all real property taxes for which Tenant is liable
under Section 4.02 of the Lease, all insurance premiums for which Tenant is
liable under Section 4.04 of the Lease, all Property Maintenance Costs, and all
other Additional Rent payable by Tenant hereunder, including, but not limited
to, any related sales tax thereon. Tenant shall pay Landlord Tenant’s Pro Rata
Share of such estimated Common Area Costs, real property taxes, insurance
premiums, Property Maintenance Costs, and all other items of Additional Rent
(prorated for any fractional month) on a monthly basis, at the same time Base
Rent shall be due, subject to the terms set forth in this Section. Tenant’s Pro
Rata Share shall be calculated by dividing the square foot area of the Premises,
as set forth in Section 1.01 of the Lease, by the aggregate square foot area of
the Building which is leased or held for lease by tenants, as of the date on
which the computation is made. Landlord may adjust Landlord’s estimates of any
item of Additional Rent at any time (but not more frequently than annually)
based upon Landlord’s reasonable anticipation of costs to be incurred, and
Tenant’s Pro Rata Share of such costs shall be adjusted as a change in the area
of the Premises or the building in which the Premises are located may occur.
Such adjustments shall be effective as of the next rent payment date after
notice of adjustment is given to Tenant. At Landlord’s election, statements of
Additional Rent may be delivered monthly on or before the first day of each
calendar month. Within sixty (60) days after the end of each calendar year of
the Lease Term. Landlord shall deliver to Tenant a statement setting forth, in
reasonable detail, the actual Common Area Costs, real property taxes, insurance
premiums, Property Maintenance Costs and all other Additional Rent paid by
Landlord during the preceding calendar year and Tenant’s Pro Rata Share
(adjusted, if necessary, to reflect the extent to which the Lease Term fell in
such calendar year). Upon receipt of such statement, there shall be an
adjustment between Landlord and Tenant, with payment to or credit given by
Landlord (as the case may be) so that Landlord shall receive the entire amount
of Tenant’s Pro Rata Share of such costs and expenses for such period and Tenant
shall receive a credit, if indicated, against the next installment of Rent. If
Landlord does not deliver such statement to Tenant within three hundred thirty
(330) days after the end of any calendar year, then Tenant shall have no further
obligation to pay any amount subsequently invoiced by Landlord regarding the
same with respect to such prior calendar year.

 

Article 5. USE OF PREMISES

 

Section 5.01. Permitted Uses. Tenant may use the Premises only for the Permitted
Uses set forth in Section 1.03 above.

 

Section 5.02. Manner of Use. Tenant shall not cause or permit the Premises to be
used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which

 

--------------------------------------------------------------------------------


 

unreasonably annoys or interferes with the rights of tenants of the Project, or
which constitutes a nuisance or waste. Tenant shall obtain and pay for all
permits (other than a certificate of occupancy for the Premises) required for
Tenant’s occupancy of the Premises and Tenant shall promptly take all actions
necessary to comply with all applicable statues, ordinances, rules, regulations,
orders and requirements regulating the use by Tenant of the Premises, including
the Occupational Safety and Health Act.

 

Section 5.03.        Hazardous Materials

 

A.            Definitions.

 

(1) “Hazardous Material” means any substance the presence of which requires
notice to any Governmental Agency or investigation or remediation pursuant to
any Environmental Requirement, or is or becomes regulated by any Governmental
Agency, or the presence of which on the Premises causes or threatens to cause a
nuisance or trespass or to otherwise create the reasonable prospect of the
assertion of a claim against the owner of the Property for Environmental
Damages.

 

(2) “Environmental Requirements” means all applicable present and future
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items
(including, but not limited to those pertaining to reporting, licensing,
permitting, investigation and remediation), of all Governmental Agencies; and
all applicable judicial, administrative, and regulatory decrees, judgments, and
orders relating to the protection of human health or the environment.

 

(3) “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses (including the expense of investigation and defense of any
claim, whether or not such claim is ultimately defeated, or the amount of any
good faith settlement or judgment arising from any such claim) of whatever kind
or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable (including without limitation reasonably attorneys’ fees and
disbursements and consultants’ fees) any of which are incurred at any time as a
result of the existence of Hazardous Material upon, about or beneath the
Premises or migrating or threatening to migrate to or from the Premises, or the
existence of a violation of Environmental Requirements pertaining to the
Premises and the activities thereon, regardless of whether the existence of such
Hazardous Material or the violation of Environmental Requirements arose prior to
the present ownership or operation of the Premises.

 

(4) “Governmental Agency” means all governmental agencies, departments,
commissions, boards, bureaus or instrumentalities of the United States, states,
counties, cities and political subdivisions thereof.

 

(5) The “Tenant Group” means Tenant, Tenant’s successors, assigns, officers,
directors, agents and employees.

 

B.            Prohibitions. Tenant shall not cause, permit or suffer any
Hazardous Material to be brought upon, treated, kept, stored, disposed of,
discharged, released, produced, manufactured, generated, refined or used upon,
about or beneath the Premises by the Tenant Group, or any other person without
the prior written consent of Landlord. From time to time during the Lease Term,
Tenant may request Landlord’s approval of Tenant’s use of other Hazardous
Materials, which approval may be withheld in Landlord’s sole discretion.
Throughout the Lease Term, Tenant shall store flammable materials in a suitable
fire-proof cabinet at all times when such materials are not in use. Tenant shall
not cause, permit or suffer the existence or the commission by the Tenant Group,
or by any other person, of a violation of any Environmental Requirements upon,
about or beneath the Premises. Tenant shall not install, operate or maintain any
above or below grade tank, sump, or pit or install any treatment vessel or
device on the Premises without Landlord’s prior written consent. On-site
maintenance or repair of hydraulic equipment, loading vehicles, or highway
vehicles shall not be performed in the Premises or anywhere in the Project,
including the Common Areas. Tenant shall be permitted to test drive Tenant’s
model vehicle products in the Common Areas adjacent to the Premises without
disturbance of other tenants, subject to Project rules and regulations.
Notwithstanding anything set forth in this Lease to the contrary, Tenant shall
be entitled to utilize, maintain, repair and replace its current equipment and
systems within the Premises, including without limitation, the hydraulic lifts,
compactor and elevator as

 

--------------------------------------------------------------------------------


 

well as repair and maintain all systems and equipment within the Premises that
it is Tenant’s obligation to maintain or repair.

 

C.            Indemnity. Tenant, its successors and assigns, agree to indemnify,
defend, reimburse and hold harmless Landlord, any other person who acquires all
or a portion of the Property in any manner (including purchase at a foreclosure
sale) or who becomes entitled to exercise the rights and remedies of Landlord
under this Lease, and the directors, officers, shareholders, employees,
partners, agents, contractors, subcontractors, experts, licensees, affiliates,
lessees, mortgagees, trustees, heirs, devisees, successors, assigns and invitees
of such persons, from and against any and all Environmental Damages which exist
as a result of the activities or negligence of the Tenant Group or which exist
as a result of the breach of any warranty or covenant or the inaccuracy of any
representation of Tenant contained in this Lease, or resulting from Tenant’s
remediation of the Property or failure to meet its remediation obligations
contained in this Lease. Landlord shall have the right but not the obligation to
join and participate in, and control, if it so elects, any legal proceedings or
actions initiated in connection with Tenant’s activities. Landlord may also
negotiate, defend, approve and appeal any action taken or issued by any
applicable governmental authority with regard to contamination of the Premises
by a Hazardous Material. This indemnification is solely for Environmental
Damages caused by the Tenant Group, and does not include conditions existing
prior to Tenant’s possession of the Premises or caused by others.

 

D.            Prior Inspections. The obligations of Tenant under this
Section shall not be affected by any investigation by or on behalf of Landlord,
or by any information which Landlord may have or obtain with respect thereto.

 

E.             Obligation to Remediate. In addition to the obligation of Tenant
to indemnify Landlord pursuant to this Lease, Tenant shall, upon approval and
demand of Landlord, at its sole cost and expense and using contractors approved
by Landlord, immediately take all actions to remediate the Property which are
required by any Governmental Agency, or which are reasonably necessary to
mitigate Environmental Damages or to allow full economic use of the Property,
which remediation is necessitated from the presence upon, about or beneath the
Property, at any time during or upon termination of this Lease, of a Hazardous
Material or a violation of Environmental Requirements existing as a result of
the activities or negligence of the Tenant Group. Tenant shall take all actions
necessary to restore the Property to the condition existing prior to the
introduction of Hazardous Material upon, about or beneath the Property,
notwithstanding any lesser standard of remediation allowable under applicable
law or governmental policies. This obligation to remediate is for Environmental
Damages caused by the Tenant Group, and does not include Environmental Damages
existing prior to Tenant’s possession of the Premises or caused by others.

 

F.             Right to Inspect. Landlord shall have the right in its sole and
absolute discretion, but not the duty, to enter and conduct an inspection of the
Premises, including invasive tests, during Tenant’s regular hours of operation
between 9:00 a.m. and 5:00 p.m. weekdays to determine whether Tenant is
complying with the terms of the Lease, including but not limited to the
compliance of the Premises and the activities thereon with Environmental
Requirements and the existence of Environmental Damages as a result of the
condition of the Premises or surrounding properties and activities thereon.
Landlord’s inspection for environmental compliance shall be based upon
reasonable cause to suspect violation of Environmental Requirements. The cost of
the Landlord’s investigation shall be paid by Landlord unless such investigation
discloses a violation of any Environmental Requirement by the Tenant Group or
the existence of a Hazardous Material on the Premises or any other premises
caused by the activities or negligence of the Tenant Group (other than Hazardous
Materials used in compliance with all Environmental Requirements and previously
approved by Landlord), in which case Tenant shall pay such cost. Tenant hereby
grants to Landlord, and the agents, employees, consultants and contractors of
Landlord the right to enter the Premises and to perform such tests on the
Premises as are reasonably necessary to conduct such reviews and investigations
during Tenant’s regular hours of operation on the Premises. Landlord shall use
its best efforts to minimize interference with the business of Tenant in the
conduct of such reviews and investigations.

 

G.            Notification of Claims or Conditions. If Tenant shall become aware
of or receive notice or other communication concerning any actual, alleged,
suspected or threatened violation

 

--------------------------------------------------------------------------------


 

of Environmental Requirements, or liability of Tenant for Environmental Damages
in connection with the Property or Premises or past or present activities of any
person thereon, then Tenant shall promptly notify Landlord and furnish a
reasonably detailed description of such condition. Receipt of such notice shall
not be deemed to create any obligation on the part of Landlord to defend or
otherwise respond to any such notification.

 

Section 5.04. Signs and Auctions. Tenant shall not place any signs on the
Premises without Landlord’s prior written consent, and such sign shall be in
conformance with signage criteria as outlined in Exhibit “G”. A charge of $50.00
per day per sign, billboard, or other advertisement will be assessed against
Tenant if Tenant fails to obtain the required consent. Tenant shall not conduct
nor permit any auctions or sheriffs sales at the Premises.

 

Section 5.05. Tenant’s Indemnity. In addition to, and not in limitation of or
substitution for the indemnity by Tenant in Section 5.03(3), Tenant shall
indemnify Landlord against and hold landlord harmless from any and all costs,
claims or liability arising from: (a) Tenant’s use of the Premises; (b) the
conduct of Tenant’s business or anything else done or permitted by Tenant to be
done in or about the Premises; (c) any breach or default in the performance of
Tenant’s obligations under this lease; (d) any misrepresentation or breach of
warranty by Tenant under this lease; or (e) all costs, expenses, demands and
liability Landlord may incur if Landlord becomes or is made a party to any claim
or action instituted by Tenant against any third party, or by any third party
against Tenant, or by or against any person holding any interest under or using
the Premises by license of or agreement with Tenant. Tenant shall defend
Landlord against any such cost, claim or liability at Tenant’s expense with
counsel reasonably acceptable to Landlord. AS A MATERIAL PART OF THE
CONSIDERATION TO LANDLORD, TENANT ASSUMES ALL RISK OF DAMAGE TO PREMISES OR
INJURY TO PERSONS IN OR ABOUT THE PREMISES ARISING FROM ANY CAUSE, AND TENANT
HEREBY WAIVES ALL CLAIMS IN RESPECT THEREOF AGAINST LANDLORD, EXCEPT FOR ANY
CLAIM ARISING OUT OF LANDLORD’S OR THE LANDLORD GROUP’S OPERATION OR MAINTENANCE
OF THE COMMON AREAS, LANDLORD’S BREACH OF THIS LEASE OR FROM THE LANDLORD’S OR
LANDLORD GROUP’S NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. AS USED IN
THIS SECTION, THE TERM “TENANT” SHALL INCLUDE TENANT’S EMPLOYEES, AGENTS AND
CONTRACTORS, IF APPLICABLE.

 

Section 5.06. Landlord’s Indemnity. Subject to the terms of Section 6.02 of this
Lease, so long as no Default by Tenant shall occur or be continuing, Landlord
shall indemnify Tenant against, and hold Tenant harmless from any and all costs,
claims, or liability arising from Landlord’s or the Landlord Group’s operation
or maintenance of the Common Areas, breach of this Lease, or Landlord’s or the
Landlord Group’s negligence, gross negligence or willful misconduct. As used
herein, the term “Landlord Group” shall include the Landlord, Landlord’s
employees, agents and invitees.

 

Section 5.07. Landlord’s Access. Landlord or its agents may, upon at least 24
hours advance written notice (except in the event of an emergency, in which case
no advance notice is required), enter the Premises during Tenant’s regular hours
of operation to verify that Tenant is in compliance with the terms of this
Lease, as well as for other purposes expressly permitted by the terms of this
Lease.

 

Section 5.08. Quiet Possession. If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Premises for the full
Lease Term, subject to the provisions of this Lease. The Landlord represents to
Tenant that the Permitted Uses are in general conformance with zoning applicable
to the Premises on the execution date of this Lease. Landlord shall take
commercially reasonable steps to enforce the Project rules and regulations on a
nondiscriminatory basis.

 

--------------------------------------------------------------------------------

 


 

Article 6. CONDITION OF PREMISES; MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01. Existing Conditions. TENANT ACCEPTS THE PREMISES, COMMON AREAS AND
SHELL CONDITIONS AT THE BUILDING IN THEIR CONDITION AS OF THE EXECUTION OF THE
LEASE, SUBJECT TO ALL RECORDED MATTERS, LAWS, ORDINANCES, AND GOVERNMENTAL
REGULATIONS AND ORDERS. EXCEPT AS PROVIDED HEREIN, TENANT ACKNOWLEDGES THAT
NEITHER LANDLORD NOR ANY AGENT OF LANDLORD HAS MADE ANY REPRESENTATION AS TO THE
CONDITION OF THE PREMISES OR THE SUITABILITY OF THE PREMISES FOR TENANT’S
INTENDED USE. TENANT REPRESENTS AND WARRANTS THAT TENANT HAS MADE ITS OWN
INSPECTION OF AND INQUIRY REGARDING THE CONDITION OF THE PREMISES AND IS NOT
RELYING ON ANY REPRESENTATIONS, EXCEPT AS SET FORTH IN THIS LEASE, OF LANDLORD
OR ANY BROKER WITH RESPECT THERETO.

 

Section 6.02. Exemption of Landlord from Liability. LANDLORD SHALL NOT BE LIABLE
FOR ANY DAMAGE OR INJURY TO THE PERSON, BUSINESS (OR ANY LOSS OF INCOME
THEREFROM), GOODS, WARES, MERCHANDISE OR OTHER PROPERTY OF TENANT, TENANT’S
EMPLOYEES, INVITEES, CUSTOMERS OR ANY OTHER PERSON IN OR ABOUT THE PREMISES,
WHETHER SUCH DAMAGE OR INJURY IS CAUSED BY OR RESULTS FROM, WITHOUT LIMITATION:
(A) FIRE, STEAM, ELECTRICITY, WATER; GAS OR RAIN; (B) THE BREAKAGE; LEAKAGE,
OBSTRUCTION OR OTHER DEFECTS OF PIPES, SPRINKLERS, WIRES, APPLIANCES, PLUMBING,
AIR CONDITIONING OR LIGHTING FIXTURES OR ANY OTHER CAUSE; OR (C) CONDITIONS
ARISING IN OR ABOUT THE PREMISES. LANDLORD SHALL NOT BE LIABLE FOR ANY SUCH
DAMAGE OR INJURY EVEN THOUGH THE CAUSE OF OR THE MEANS OF REPAIRING SUCH DAMAGE
OR INJURY ARE NOT ACCESSIBLE TO TENANT. THE PROVISIONS OF THIS SECTION 6.02
SHALL NOT, HOWEVER, EXEMPT LANDLORD FROM LIABILITY FOR LANDLORD’S OR THE
LANDLORD GROUP’S OPERATION OR MAINTENANCE OF THE COMMON AREAS, LANDLORD’S BREACH
OF THIS LEASE OR FROM THE LANDLORD’S OR LANDLORD GROUP’S NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 6.03. Landlord’s Obligations.

 

A.                                   Maintenance by Landlord. Except as provided
in Article 7 (Damage or Destruction) and Article 8 (Condemnation), Landlord
shall keep the following in good order, condition and repair at Landlord’s sole
cost and expense: the foundation, structural portions of the Building, exterior
walls, roof and all roof related systems and components, mechanical, electrical
and plumbing electrical systems and components of the Building in which the
Premises are located (including painting the exterior surface of the exterior
walls of such Building not more often than once every five (5) years. However,
Landlord shall not be obligated to maintain or repair windows, doors, plate
glass or the interior surfaces of exterior walls. Landlord shall maintain and
repair the parking lot and maintain the landscaping located on the Property, the
cost of which items shall be Property Maintenance Costs under Section 4.05E.
Landlord shall contract for or require Tenant to enter into a service contract
on the Premises for the periodic inspection and service of the heating,
ventilation and air conditioning equipment. Landlord shall make repairs under
this Section 6.03 within a reasonable time after receipt of written notice from
Tenant of the need for such repairs and complete such repairs within twenty one
(21) days, or such longer period of time as may be necessary in the case of
repairs which are not reasonably susceptible to completion within such period,
provided Landlord pursues such repairs with reasonable commercial diligence.
Tenant may effect emergency repairs otherwise required to be made by Landlord in
order to preserve safety and avoid damage to Tenant’s property, and Landlord
shall reimburse Tenant for Tenant’s out-of-pocket costs in doing so, provided
Tenant provides Landlord with prompt notice of the necessity for such repairs.

 

--------------------------------------------------------------------------------


 

B.                                     Common Area Maintenance. Subject to
Tenant’s payment of the charges therefor in accordance with Section 4.06,
Landlord shall maintain the Common Areas in good order, condition and repair and
shall operate the Property, in Landlord’s reasonable discretion, as a
first-class industrial/commercial real property development. Maintenance of
Common Areas may include, at Landlord’s discretion, gardening, tree trimming,
replacement or repair of landscaping, landscape irrigation systems, drainage
areas and systems and similar items. Such maintenance may also include sweeping
and cleaning of asphalt, concrete or other surfaces on the driveway, parking
areas, yard areas, loading areas or other paved or covered surfaces. In
connection with Landlord’s obligations under this Article, Landlord may enter
into a contract with one or more contractors of Landlord’s choice to provide
those maintenance services listed above which Landlord deems reasonably
necessary to perform.

 

Section 6.04. Tenant’s Obligations.

 

A.                                   Maintenance by Tenant. Except as provided
in Section 6.03, Article 7 (Damage or Destruction) and Article 8 (Condemnation),
Tenant shall keep all portions of the Premises in good order, condition and
repair, ordinary wear and tear excepted. If any portion of the Premises or any
system or equipment in the Premises which Tenant is obligated to repair cannot
be fully repaired or restored, Tenant shall promptly replace such portion of the
Premises or system or equipment in the Premises, regardless of whether the
benefit of such replacement extends beyond the Lease Term: but if the benefit or
useful life of such replacement extends beyond the Lease Term (as such Lease
Term may be extended by exercise of any options), the useful life of such
replacement shall be prorated over the remaining portion of the Lease Term (as
extended), and Tenant shall be liable only for that portion of the cost which is
applicable to the Lease Term (as extended). Tenant will maintain temperature of
Premises sufficient to avoid freezing the sprinkler system. Tenant shall
maintain a preventive maintenance contract providing for the regular inspection
and maintenance of the heating, ventilation, and air conditioning system by a
licensed contractor approved in advance by Landlord. If any part of the Premises
is damaged by any act of Tenant, Tenant shall pay Landlord the cost of repairing
or replacing such damaged property, whether or not Landlord would otherwise be
obligated to pay the cost of maintaining or repairing such property.

 

B.                                     Landlord Remedy. Tenant shall fulfill all
of Tenant’s obligations under this Section 6.04 at Tenant’s sole expense. If
Tenant fails to maintain, repair or replace the Premises as required by this
Section 6.04 and such failure continues for thirty (30) days after Tenant’s
receipt of written notice thereof from Landlord, then Landlord may enter the
Premises and perform such maintenance or repair (including replacement, as
needed) on behalf of Tenant. In such case, Tenant shall reimburse Landlord for
all reasonable costs incurred in performing such maintenance or repair within
ten (10) days after written demand.

 

C.                                     Security Services. Tenant, at Tenant’s
sole cost, may contract for installation of security devices for the Premises
from a reputable contractor. Monitoring of such devices, if any, shall be
performed by a Security Contractor acceptable to Landlord, in Landlord’s
reasonable discretion.

 

D.                                    Mechanic’s Liens. Tenant will not permit
any mechanic’s liens, or other liens, to be placed upon the Premises or the
Project as a result of work performed on behalf of Tenant during the Lease Term
or any extension or renewal thereof, and in case of the filing of any such lien,
Tenant will pay same or obtain a release of same within thirty (30) days after
receipt of written notice of such lien filing. Tenant agrees to pay all legal
fees that might be incurred by Landlord because of any mechanic’s liens being
placed upon the Premises, as a result of Tenant’s actions.

 

E.                                      Vacating of Premises. Tenant shall
maintain security of the Premises for the purpose of preventing loss, pilferage
and deterioration of the Premises and vandalism at or illegal entry onto the
Premises.

 

Section 6.05. Alterations, Additions, and Improvements.

 

A.                                   Notice and Consent. Tenant shall not make
any alterations, additions, or improvements to the Premises without Landlord’s
prior written consent, except for non-structural

 

--------------------------------------------------------------------------------


 

alterations (excluding roof penetrations) which do not exceed Twenty-Five
Thousand Dollars ($25,000) in cost cumulatively over the Lease Term and which
are not visible from the outside of the Building of which the Premises are part.
Alterations, additions, and improvements made by Tenant after the date this
Lease is executed by both parties shall be removed or demolished by Tenant at
the expiration of the Lease Term, provided Landlord provides Tenant with written
notice of such requirement at the time Landlord consents to the alterations,
additions or improvements. Landlord may require Tenant to provide demolition
and/or lien and completion bonds in form and amount reasonably satisfactory to
Landlord for major demolitions or alterations, additions or improvements in
excess of $100,000. Tenant shall promptly remove any alterations, additions, or
improvements constructed in violation of this Section 6.05A upon Landlord’s
written request. All alterations, additions, and improvements shall be done in a
good and workmanlike manner and in conformity with all applicable laws and
regulations. Upon completion of any such work requiring plans, Tenant shall
provide Landlord with “as built” plans.

 

B.                                     Payment. Tenant shall pay when due all
claims for labor and material furnished to the Premises. Tenant shall give
Landlord at least twenty (20) days prior written notice of the commencement of
any work on the Premises, regardless of whether Landlord’s consent to such work
is required. Landlord may elect to record and post notices of non-responsibility
on the Premises.

 

Section 6.06. Condition Upon Termination. Not later than the last day of the
Lease Term (or any renewals or extensions thereof), Tenant shall surrender the
Premises to Landlord, broom clean (with all keys in Tenant’s possession or
control) and in the same condition as received except for ordinary wear and tear
which Tenant was not otherwise obligated to repair under any provision of this
Lease; provided, however, that Tenant shall not be required to rebuild any of
the first floor office portion of the Premises if Tenant retrofits that portion
of the Premises. However, Tenant shall not be obligated to repair any damage
which Landlord is required to repair under Article 7 (Damage or Destruction). In
addition, Landlord may require Tenant to remove any alterations, additions or
improvements (whether or not made with Landlord’s consent unless Tenant obtained
Landlord’s consent to surrender the Premises without such removal) prior to the
expiration of the Lease and to restore the Premises to its prior condition as of
the date of execution of this Lease by both parties, all at Tenant’s expense, as
provided in Section 6.05A, except ordinary wear and tear. All alterations,
additions and improvements which Landlord did not require Tenant to remove (upon
expiration or earlier termination of the Lease) at time of Landlord’s consent
shall become Landlord’s property and shall be surrendered to Landlord upon the
expiration or earlier termination of the Lease, except that Tenant may remove
any of Tenant’s machinery, equipment or fixtures which can be removed without
material damage to the Premises. Tenant shall repair, at Tenant’s expense, any
damage to the Premises caused by the removal of any such machinery, equipment or
fixtures. In no event, however, shall Tenant remove any of the following (which
shall be deemed Landlord’s property) without Landlord’s prior written consent:
any power wiring or power panels; lighting or lighting fixtures; wall coverings:
drapes, blinds or other window coverings; carpets or other floor coverings;
heaters, air conditioners or any other heating or air conditioning equipment;
fencing or security gates, or other similar building operating equipment and
decorations.

 

Article 7. DAMAGE OR DESTRUCTION

 

Section 7.01. Partial Damage to Premises.

 

A.                                   Occurrence of Damage. Tenant shall notify
Landlord in writing immediately upon the occurrence of any damage to the
Premises.

 

B.                                     Restoration.

 

(1) If the Premises are only partially damaged (i.e., less than one-third (1/3)
of the office portion of the Premises or less than fifty percent (50%) of
storage area portion of the Premises are untenantable as a result of such
damage), the facility is securable, and if the proceeds received by Landlord
from the insurance policies described in Section 4.04B are sufficient to pay for
the necessary repairs, this Lease shall remain in effect and Landlord shall
notify Tenant within thirty (30) days after

 

--------------------------------------------------------------------------------


 

notice of the occurrence of the damage whether Landlord shall repair the damage.
In the event Landlord repairs the damage, Landlord shall use commercially
reasonable efforts to complete such repairs promptly.

 

(2) If the insurance proceeds received by Landlord are not sufficient to pay the
entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which landlord maintains under Section 4.04B, or if any
mortgagee or beneficiary under a deed of trust encumbering the Premises should
require that proceeds payable as a result of said fire or casualty be used to
retire or reduce any debt secured by a deed of trust encumbering the Premises,
Landlord may elect either to (i) repair the damage as soon as reasonably
possible, in which case this Lease shall remain in full force and effect, or
(ii) terminate this lease as of the date the damage occurred. Landlord shall
notify Tenant within thirty (30) days after notice of the occurrence of the
damage whether Landlord elects to repair the damage or terminate the Lease. If
Landlord elects to repair the damage, such repairs shall be substantially
completed as soon as reasonably possible. Tenant shall pay Landlord the
“deductible amount” (if any) up to $25,000 under Landlord’s insurance policy
and, if the damage was due to the willful misconduct or negligence of Tenant or
Tenant’s employees, agents, contractors or invitees, then Tenant shall pay to
Landlord the difference between the actual cost of repair and any insurance
proceeds received by Landlord. If Landlord elects to terminate this Lease,
Tenant may elect to continue this Lease in full force and effect, in which case
Tenant may repair any damage to the Premises and any Building in which the
Premises is located. Tenant shall pay the cost of such repairs, except that upon
satisfactory completion of such repairs, Landlord shall deliver to Tenant any
insurance proceeds received by Landlord for the damage repaired by Tenant.
Tenant shall give Landlord written notice of such election within thirty (30)
days after Landlord’s termination notice.

 

C.                                     Termination. If the damage to the
Premises occurs during the last six (6) months of the Lease Term and such damage
will require more than thirty (30) days to repair, either Landlord or Tenant may
elect to terminate this Lease as of the date the damage occurred, regardless of
the sufficiency of any insurance proceeds. The party electing to terminate this
Lease shall give written notification to the other party of such election within
thirty (30) days after Tenant’s notice to Landlord of the occurrence of the
damage.

 

Section 7.02. Substantial or Total Destruction. If the Premises are
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Premises is greater than partial damage as described in Section 7.01), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate the later of (i) the date the destruction occurred, or (ii) the date
Tenant ceases to do business at the Premises.

 

Section 7.03. Reduction of Rent Due to Casualty Loss. If the Premises are
destroyed or damaged and Landlord or Tenant repairs or restores the Premises
pursuant to the provisions of this Article 7, any Rent payable during the period
of such damage, repair and/or restoration shall be reduced according to the
degree, if any, to which Tenant’s use of the Premises is impaired. Except for
such possible reduction in Rent or as otherwise provided in Section 5.06, Tenant
shall not be entitled to any compensation, reduction, or reimbursement from
Landlord as a result of any damage, destruction, repair, or restoration of or to
the Premises.

 

Notwithstanding anything in this Lease to the contrary, if Landlord fails to
restore and repair the Premises to the condition required herein within two
hundred ten (210) days after the date of the casualty, Tenant shall be entitled
to terminate this Lease by delivering written notice at any time before
substantial completion of such repairs and restoration.

 

Article 8. CONDEMNATION

 

If all or any portion of the Premises is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first.

 

--------------------------------------------------------------------------------


 

If more than twenty percent (20%) of the Premises is taken, Tenant may terminate
this Lease as of the date the condemning authority takes title or possession by
delivering written notice to Landlord within ten (10) days after receipt of
written notice of such taking (or in the absence of such notice, within thirty
(30) days after the condemning authority takes title or possession). If Tenant
does not terminate this Lease, this Lease shall remain in effect as to the
portion of the Premises not taken, except that the Base Rent and Additional Rent
shall be reduced in proportion to the reduction in the floor area of the
Premises. Any Condemnation award or payment shall be distributed in the
following order: (a) first, to any mortgagee or beneficiary under a deed of
trust encumbering the Premises, the amount of its interest in the Premises;
(b) second, to Tenant, only the amount of any award specifically designated for
loss of or damage to Tenant’s trade fixtures or removable personal property; and
(c) third, to Landlord, the remainder of such award, whether as compensation for
reduction in the value of the leasehold, the taking of the fee, or otherwise;
provided, however, that Tenant shall be entitled to a separate award to the
extent it does not diminish Landlord’s award. If this Lease is not terminated,
Landlord shall repair, at its sole cost and expense, any damage to the Premises
caused by the Condemnation, except that Landlord shall not be obligated to
repair any damage for which Tenant has been reimbursed by the condemning
authority.

 

Article 9. ASSIGNMENT AND SUBLETTING

 

Section 9.01. Permitted Transfers. Tenant may assign this Lease or sublease the
Premises, without Landlord’s consent, to any corporation or other entity which
controls, is controlled by or is under common control with Tenant, or to any
corporation resulting from the merger of or consolidation with Tenant (“Tenant’s
Affiliate”), provided Tenant shall give Landlord prompt written notice and
Tenant’s Affiliate shall assume in writing all of Tenant’s obligations under
this Lease.

 

Section 9.02. Prohibited Transfers. Tenant shall not, without Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, sell, assign, mortgage, sublease, or otherwise transfer or permit the
transfer of (collectively or individually, a “Transfer”) all or any portion of
or interest in the leasehold under this Lease. For purposes of this limitation,
each of the following events shall constitute a Transfer: (A) if Tenant is an
individual, a transfer of all or any portion of or interest in the leasehold by
operation of law or by bequest, devise, or inheritance; (B) if Tenant is a
partnership, any cumulative sale, assignment, mortgage, pledge, or transfer of
more than twenty percent (20%) of the partnership interests; and (C) if Tenant
is a corporation, any change in the ownership of a controlling interest of the
voting stock of the corporation (except for transactions described in
Section 9.01). Any attempted Transfer without Landlord’s consent shall be
voidable by Landlord.

 

Section 9.03. Landlord’s Consent.

 

A.                                   Landlord’s Consent; Factors. Tenant’s
request for consent to any Transfer described in Section 9.01 shall set forth in
writing the details of the proposed Transfer, including the name, business and
financial condition of the prospective transferee, financial details of the
proposed Transfer (e.g., the term of and the rent and security deposit payable
under any proposed assignment or sublease), and any other information Landlord
deems relevant.

 

B.                                     Assignment Profit. If Tenant assigns or
subleases the Premises pursuant to Section 9.03, the following shall apply:

 

(1) Tenant shall pay to Landlord as Additional Rent under the Lease fifty
percent (50%) of the Profit (defined below) on such transaction within thirty
(30) days after the date received by Tenant. The “Profit” means (A) all amounts
paid to Tenant for such assignment or sublease, including “key” money, monthly
rent in excess of the monthly Rent payable under the Lease, and all fees and
other consideration paid for the assignment or sublease, including fees under
any collateral agreements, less (B) costs and expenses directly incurred by
Tenant (excluding Tenant’s overhead) in connection with the execution and
performance of such assignment or sublease for real estate broker’s

 

--------------------------------------------------------------------------------


 

commissions and costs of renovation or construction of Tenant Improvements
required under such assignment or sublease. Tenant is entitled to recover such
costs and expenses before Tenant is obligated to pay any portion of assignment
or sublease revenue to Landlord. The Profit in the case of a sublease of less
than all the Premises is the rent allocable to the subleased space as a
percentage on a square footage basis, or as Landlord and Tenant may otherwise
mutually agree in writing.

 

(2) Tenant shall provide Landlord a written statement certifying all amounts to
be paid from any assignment or sublease of the Premises within thirty (30) days
after the transaction documentation is signed, and Landlord may inspect Tenant’s
books and records to verify the accuracy of such statement. On written request,
Tenant shall immediately furnish to Landlord copies of all the transaction
documentation, all of which shall be certified by Tenant to be complete, true
and correct. Landlord’s receipt of fifty percent (50%) of the Profit shall not
be a consent to any further Transfer. The breach of Tenant’s obligation under
this Section 9.03B shall be a default under this Lease.

 

Section 9.04. No Release of Tenant. No assignment, sublease or transfer of any
kind permitted by this Article 9, whether with or without Landlord’s consent,
shall release Tenant or change Tenant’s primary liability to pay the Rent and to
perform all other obligations of Tenant under this Lease. Landlord’s acceptance
of rent from any other person is not a waiver of any provision of this
Article 9. Consent to one Transfer is not a consent to any subsequent Transfer.
If Tenant’s transferee defaults under this Lease, Landlord may proceed directly
against Tenant without pursuing remedies against the transferee. Landlord may
consent to subsequent assignments or modifications of this Lease by Tenant’s
transferee, without notifying Tenant or obtaining its consent. Such action shall
not relieve Tenant’s liability under this Lease.

 

Section 9.05. No Merger. No merger shall result from Tenant’s sublease of the
Premises under this Article 9, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner.

 

Section 9.06. Post-petition Lease Assumptions. No assumption (“Assumption”) of
this Lease pursuant to 11 U.S.C. § 365 (b)(1) by the Tenant as
debtor-in-possession or by the trustee for such Tenant shall be effective
unless: (i) any monetary Default under the Lease has been cured by payment to
Landlord within ten (10) days of the date of Assumption; (ii) any non-monetary
Default under the Lease shall be cured by performance within thirty (30) days of
the date of Assumption; and (iii) all actual monetary losses incurred by
Landlord occasioned by any Default by Tenant under the terms of this Lease have
been paid to Landlord within ten (10) days of the date of Assumption.

 

Article 10. DEFAULTS: REMEDIES

 

Section 10.01. Intentionally Omitted.

 

Section 10.02. Defaults. Tenant shall be in material default (a “Default”) under
this Lease:

 

A.                                   Failure to Pay. If Tenant fails to pay Rent
or any other charge when due and such failure continues for a period of five
(5) days after Tenant’s receipt of written notice.

 

B.                                     Failure to Perform Nonmonetary
Obligations. If Tenant fails to perform any of Tenant’s nonmonetary obligations
under this Lease and such failure continues for a period of thirty (30) days
after Tenant’s receipt of written notice of such failure from Landlord; provided
that if more than thirty (30) days are required to complete such performance, no
Default shall occur if Tenant commences such performance within the thirty (30)
day period and thereafter diligently pursues its completion.

 

C.                                     Bankruptcy. (i) If Tenant makes a general
assignment or general arrangement for the benefit of creditors; (ii) if a
petition for adjudication of bankruptcy or for reorganization or rearrangement
is filed by or against Tenant and is not dismissed within sixty (60) days;
(iii) if a trustee or receiver is appointed to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease and possession is not restored to Tenant within sixty (60) days; or
(iv) if substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease is

 

--------------------------------------------------------------------------------


 

subjected to attachment, execution or other judicial seizure which is not
discharged within sixty (60) days. If a court of competent jurisdiction
determines that any of the acts described in this subsection (C) is not a
Default under this Lease, and a trustee is appointed to take possession (or if
Tenant remains a debtor in possession) and such trustee or Tenant transfers
Tenant’s interest hereunder, then Landlord shall receive, as Additional Rent,
the excess, if any, of the rent (or any other consideration) paid in connection
with such assignment or sublease over the Rent payable by Tenant under this
Lease.

 

Section 10.03. Remedies. On the occurrence and during the continued existence of
any Default by Tenant, Landlord may, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have:

 

A.                                   Repossession; Damages. Terminate Tenant’s
right to possession of the Premises by any lawful means in which case this Lease
shall terminate and Tenant shall immediately surrender possession of the
Premises to Landlord. In event of repossession of the Premises following
Tenant’s Default, Landlord shall be entitled to recover from Tenant all damages
incurred by Landlord by reason of Tenant’s Default, including an amount equal to
the sum of (i) the total Rent for the unexpired balance of the Lease Term
following the date the damage judgment is entered (or otherwise awarded) (the
“Judgment Date”), including, without limitation all applicable late charges and
interest, discounted at the Default Discount Rate (hereinafter defined) to the
present value on the Judgment Date, plus all other damages incurred by Landlord
in connection with Tenant’s Default as specified in Section 10.04, below, plus
the unpaid Rent due as of the Judgment Date, less (ii) the market rental value
of the Premises for the balance of the Lease Term, discounted at the Default
Discount Rate to the present value on the Judgment Date. For the purposes of
clause (i) above, the components of monthly rent (other than Base Rent) for the
remainder of the Term shall be deemed to be equal to the respective monthly
amounts thereof as were due and payable during the month in which the Lease was
terminated. As used in clause (ii), the term “Default Discount Rate” shall be
the average of discount rates of the Federal Reserve Bank of Dallas in effect on
the first day of each of the six calendar months preceding the month in which
the Judgment Date falls, plus three percent (3%).

 

B.                                     Continuance of Tenant’s Right to
Possession. Maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant has abandoned the Premises. In
such event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the Rent as it becomes
due.

 

C.                                     Reletting. Enter upon and take possession
of the Premises as Tenant’s agent without terminating this Lease and without
being liable for prosecution or any claim for damages therefor, and Landlord may
relet the Premises as Tenant’s agent and receive the rental therefor, in which
event Tenant shall pay to Landlord within thirty (30) days after written demand
all sums due pursuant to Section 10.04, below, together with any deficiency that
may arise by reason of such reletting.

 

D.                                    Performance of Tenant’s Lease Obligations.
Do whatever Tenant is obligated to do under this Lease and enter the Premises,
without being liable for prosecution or any claim for damages therefor, to
accomplish such purpose. Tenant shall reimburse Landlord within thirty (30) days
after written demand for any reasonable expenses which Landlord incurs in thus
effecting compliance with this Lease on Tenant’s behalf.

 

E.                                      Other Remedies. Pursue any other remedy
now or hereafter available to Landlord under the laws or judicial decisions of
the state in which the Premises is located, including, but not limited to,
reentering the Premises, changing the locks, taking possession of any furniture
or fixtures not otherwise subject to a valid prior lien and selling same at a
private or public sale and applying the proceeds of such sale to the costs of
the sale, payment of damages and payment of sums owing under this Lease.

 

Section 10.04. Additional Damages Attributable to Tenant Default. In addition to
any other sum provided to be paid herein, Tenant also shall be liable for and
shall pay to Landlord: (i) brokers’ fees incurred by Landlord in connection with
reletting the whole or any part of the Premises to the extent of the remaining
Lease Term as of the date of Default; (ii) the costs of removing and storing
Tenant’s or other occupant’s property; (iii) the costs of repairing the Premises
to the condition otherwise required by

 

--------------------------------------------------------------------------------


 

this Lease; and (iv) all reasonable expenses incurred by Landlord in enforcing
or defending Landlord’s rights and/or remedies. If either party hereto
institutes any action or proceeding to enforce any provision hereof by reason of
any alleged breach of any provision of this Lease, the prevailing party shall be
entitled to receive from the losing party all reasonable attorneys’ fees and all
court costs in connection with such proceeding. Notwithstanding any provision in
this Lease to the contrary, (i) Tenant shall not be liable for any
consequential, exemplary or punitive damages or lost profits, (ii) Landlord
shall use good faith, commercially reasonable efforts to mitigate Landlord’s
damages, (iii) Tenant shall be entitled to vacate the Premises for all or part
of the Lease Term without penalty provided Tenant continues to pay Rent in
accordance with the terms of this Lease, and (iv) other than as expressly set
forth in Section 10.03 A., Landlord shall not be entitled to accelerate Rent.
Notwithstanding any provision in this Lease to the contrary, Landlord shall not
have and hereby expressly waives any and all constitutional, statutory and
contractual lien against the assets or property of Tenant, and Tenant may remove
such items at any time and from time to time. Landlord agrees to execute and
deliver to Tenant within twenty (20) days after receipt of a written request
therefor, such documents as may be reasonably requested by Tenant or its lender
to evidence and confirm such waiver.

 

Section 10.05. Cumulative Remedies. Landlord’s exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.

 

Article 11. PROTECTION OF LENDERS

 

Section 11.01. Right to Mortgage and Transfer. Landlord shall have the right to
transfer, mortgage, pledge or otherwise encumber, assign and convey, in whole or
in part, the Project, this Lease, and all or any part of the rights now or
thereafter existing therein and all rents and amounts payable to Landlord under
the provisions hereof. In the event of any such transfer or transfers resulting
in the transfer of Landlord’s title to the Premises, Landlord herein named (and
in case of any subsequent transfer, the then transferor) shall be automatically
freed and relieved from and after the date of such transfer of all personal
liability with respect to the performance of any covenants or agreements on the
part of Landlord contained in this Lease thereafter to be performed, provided
that Landlord’s liability for return of the Security Deposit as required herein
shall only terminate upon the transferee’s express assumption of such liability.

 

Section 11.02. Subordination. Conditioned on Tenant’s receipt of a
nondisturbance agreement conforming with the provisions of this Lease, this
Lease shall be subordinate to any deed of trust or mortgage encumbering the
Premises, any advances made on the security thereof and any renewals,
modifications, consolidations, replacements or extensions thereof, whenever made
or recorded. Landlord shall use its reasonable effort to obtain from Landlord’s
mortgagee a subordination, non-disturbance and attornment agreement in the form
attached hereto as Exhibit “D” or such other form providing for nondisturbance
rights as is then required by Landlord’s lender provided that Tenant’s
obligations under this Lease shall not be increased in any material way (the
performance of ministerial acts shall not be deemed material), and Tenant shall
not be deprived of its rights under this Lease. Tenant shall cooperate with
Landlord and any lender which has or is acquiring a security interest in the
Premises or the Lease. Tenant shall execute such further documents and
assurances as such lender may reasonably require, in connection with the
subordination of this Lease to any deed of trust or mortgage encumbering the
Premises. Tenant covenants and agrees to execute and deliver within twenty (20)
days after written demand such further instruments subordinating this Lease to
the lien of any such mortgage, deed of trust or security agreement as shall be
reasonably requested by Landlord and/or mortgagee or proposed mortgagee or
holder of any security agreement. Tenant’s right to quiet possession of the
Premises during the Lease Term shall not be disturbed except as expressly
allowed by the terms of this Lease or any subordination, non-disturbance and
attornment agreement(s) binding Tenant. Notwithstanding anything to the contrary
contained herein, if any beneficiary or mortgagee elects to have this Lease
prior to the lien of its deed of trust or mortgage and gives written notice
thereof to Tenant, this Lease shall be deemed prior to such deed of trust or
mortgage whether this Lease is dated

 

--------------------------------------------------------------------------------


 

prior or subsequent to the date of said deed of trust or mortgage or the date of
recording thereof. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 

Section 11.03. Attornment. If Landlord’s interest in the Premises is acquired by
any beneficiary under a deed of trust, mortgagee, or purchaser at a foreclosure
sale, Tenant shall attorn to the transferee of or successor to Landlord’s
interest in the Premises and recognize such transferee or successor as Landlord
under this Lease, in accordance with the terms of any nondisturbance and
attornment agreement executed by Tenant. Tenant waives the protection of any
statute or rule of law which gives or purports to give Tenant any right to
terminate this Lease or surrender possession of the Premises upon the transfer
of Landlord’s interest.

 

Section 11.04. Signing of Documents. Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any attornment or
subordination or agreement to do so as contemplated under Section 11.02 within
twenty (20) days after written request.

 

Section 11.05. Estoppel Certificates.

 

A.                                   Certificate Requirements. Within twenty
(20) days after receipt of Landlord’s written request or the written request of
any mortgagee or beneficiary under a deed of trust encumbering the Premises,
Tenant shall execute, acknowledge and deliver to Landlord or to any mortgagee or
beneficiary under a deed of trust encumbering the Premises, as the case may be,
a written statement in the form attached hereto as Exhibit “E” or such other
form as is then required by Landlord’s lender, certifying: (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
canceled or terminated; (iii) the last date of payment of the Base Rent and
other charges and the time period covered by such payment; (iv) that Landlord is
not in default under this Lease (or, if Landlord is claimed to be in default,
stating why); and (v) such other factual representations or factual information
with respect to Tenant or the Lease as Landlord may reasonably request or which
any prospective purchaser or encumbrancer of the Premises may reasonably
require. Tenant shall deliver such statement to Landlord within twenty (20) days
after receipt of Landlord’s written request. Landlord may give any such
statement by Tenant to any prospective purchaser or encumbrancer of the
Premises. Such purchaser or encumbrancer may rely conclusively upon such
statement as true and correct.

 

Upon Tenant’s written request or upon the written request of any lender,
purchaser, merger partner, subtenant or assignee of Tenant (a “Requesting
Party”), Landlord shall execute, acknowledge and deliver to Tenant and to the
applicable Requesting Party a written statement certifying; (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
canceled or terminated; (iii) the last date of payment of the Base Rent and
other charges and the time period covered by such payment; (iv) that Tenant is
not in Default under this Lease (or, if Tenant is claimed to be in Default,
stating why); and (v) such other factual representations or factual information
with respect to Landlord, Tenant or the Lease as Tenant or the Requesting Party
may reasonably request (so long as such document does not materially adversely
affect Landlord’s rights under this Lease). Landlord shall deliver such
statement to Tenant within twenty (20) days after receipt of Tenant’s or the
Requesting Party’s written request. Tenant may give any such statement by
Landlord to any prospective lender, purchaser, merger partner, subtenant or
assignee of Tenant.

 

B.                                     Landlord Remedy. If Tenant does not
deliver such statement to Landlord or to any mortgagee or beneficiary under a
deed of trust encumbering the Premises, as the case may be, within such twenty
(20) day period, Landlord, and any prospective purchaser or encumbrancer may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been

 

--------------------------------------------------------------------------------


 

canceled or terminated except as otherwise represented by Landlord; (iii) that
not more than one month’s Base Rent or other charges have been paid in advance;
and (iv) that Landlord is not in default under the Lease. In such event, Tenant
shall be estopped from denying the truth of such facts.

 

Section 11.06. Tenant’s Financial Condition. Within ten (10) days after written
request from Landlord or any mortgagee or beneficiary under a deed of trust
encumbering the Premises as the case may be, Tenant shall deliver to Landlord
its most recent unaudited financial statements to verify the net worth of
Tenant. Tenant represents and warrants to Landlord that each such financial
statement is a true and accurate statement in all material respects as of the
date of such statement. Except for the delivery of financial statements to any
mortgagee beneficiary under a deed of trust on the Property, prospective
mortgagee, investor, prospective investor, or prospective purchaser of the
Property, all financial information delivered by Tenant shall be confidential
and shall be used only for the purposes set forth in this Lease.

 

ARTICLE 12. LEGAL COSTS

 

Section 12.01. Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Nondefaulting Party”) upon written demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the losing party in such action shall pay the
attorneys’ fees and costs of the prevailing party.

 

Section 12.02. Landlord’s Consent. Tenant shall pay Landlord’s reasonable
attorneys’ fees, in excess of minor charges, incurred in connection with
Tenant’s request for Landlord’s consent under Article 9 (Assignment and
Subletting), or in connection with any other act which Tenant proposes to do and
which requires Landlord’s consent, up to a maximum of $1,500.

 

Article 13. MISCELLANEOUS PROVISIONS

 

Section 13.01. Late Charges. Tenant’s failure to pay Rent when due may cause
Landlord to incur unanticipated costs. The exact amount of such costs are
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Project and Premises. Therefore, if Landlord does not receive any Rent payment
within five (5) days after it becomes due and such failure continues for five
(5) days after Tenant’s receipt of written notice thereof, Tenant shall pay
Landlord a late charge equal to three percent (3%) of the overdue amount. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of such late payment.

 

Section 13.02. Interest on Past Due Obligations. Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of eleven
percent (11%) per annum from forty (40) days after the due date of such amount.
However, interest shall not be payable on late charges to be paid by Tenant
under this Lease. The payment of interest on such amounts shall not excuse or
cure any Default by Tenant under this Lease. If the interest rate specified in
this Lease is higher than the rate permitted by law, the interest rate is hereby
decreased to the maximum legal interest rate permitted by law.

 

--------------------------------------------------------------------------------


 

Section 13.03. Landlord’s Liability; Certain Duties.

 

A.            Definition of Landlord. As used in this Lease, the term “Landlord”
means only the current owner or owners of the fee title to the Property or
Project at the time in question. Each Landlord is obligated to perform the
obligations of Landlord under this Lease only during the time such Landlord owns
such interest or title. Any Landlord who transfers its title or interest is
relieved of all liability with respect to the obligations of Landlord under this
Lease to be performed on or after the date of transfer. However, each Landlord
shall deliver to its transferee, or credit its transferee with all funds that
Tenant previously paid if such funds have not yet been applied under the terms
of this Lease.

 

B.            Notice. Tenant shall give written notice of any failure by
Landlord to perform any of its obligations under this Lease to Landlord and to
any mortgagee or beneficiary under any deed of trust encumbering the Property
whose name and address have been furnished to Tenant in writing. Tenant agrees
to accept cure of any Landlord default from any mortgagee or beneficiary under
any deed of trust encumbering the Property, provided such party shall have no
liability or obligation to tender any cure. Landlord shall not be in default
under this Lease unless Landlord (or such mortgagee or beneficiary) fails to
cure such non-performance within thirty (30) days after receipt of Tenant’s
notice. However, if such nonperformance reasonably requires more than thirty
(30) days to cure, Landlord shall not be in default if such cure is commenced
within such thirty (30) day period and thereafter diligently pursued to
completion.

 

C.            Personal Liability. Notwithstanding any term or provision herein
to the contrary, the liability of Landlord for the performance of its duties and
obligations under this Lease is limited to Landlord’s interest in the Property
and the rents and proceeds therefrom and neither the Landlord nor its partners,
shareholders, officers or other principals shall have any personal liability
under this Lease. Tenant agrees to look solely to Landlord’s interest in the
Property and the rents and proceeds therefrom for the recovery of any judgment
against Landlord, and Landlord shall not be liable for any deficiency. The
foregoing provision shall not limit any right that Tenant may otherwise have to
obtain specific performance of Landlord’s obligations under this Lease.

 

D.            Rights of Landlord. At any time during the Lease Term, Landlord
may, subject to the notice provision in Section 5.07, enter upon the Premises
for the purpose of exercising any or all of the following reserved rights
without being liable in any manner to Tenant, provided that Landlord shall have
no duty or obligation to perform any of the rights so reserved; (1) To change
the name of the Building or the Project without notice to Tenant; (2) To take
any and all measures, including making inspection, repairs, alterations,
additions and improvements to the Property (other than the Premises) as may be
necessary or desirable for the safety, protection, preservation, or more
efficient operation of the Property or the Project or the enhancement or
protection of Landlord’s interests therein subject to the terms and conditions
of this Lease relating to Landlord’s access to the Premises; and (3) During the
last 180 days of the Term or any renewal or extension, to display a sign
advertising the availability or the Premises for lease, to show the Premises to
prospective tenants, and to otherwise market the Premises for the purpose of
reletting same, provided that Landlord shall exercise Landlord’s best efforts to
avoid unreasonable interruptions of the conduct of Tenant’s business in the
Premises.

 

Section 13.04. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.

 

Section 13.05. Interpretation. The captions of the Articles or Sections of this
Lease are to assist the parties in reading this Lease and are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct or acts of Tenant, the term
“Tenant” shall include Tenant’s agents and employees.

 

--------------------------------------------------------------------------------


 

Section 13.06. Incorporation of Prior Agreements; Modifications. This Lease is
the only agreement between the parties pertaining to the lease of the Premises
and no other agreements are effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

 

Section 13.07. Notices. All notices required or permitted under this Lease shall
be in writing and shall be either personally delivered, or sent via telecopy
with receipt confirmation, or by Federal Express or other regularly scheduled
overnight courier or sent by United States mail, registered or certified with
return receipt requested, properly addressed and with full postage prepaid. All
notices shall be effective upon delivery by the sender (and, in the case of a
telecopied notice, the date on which a party is deemed to have received such
notice shall be the date such telecopy is transmitted with confirmation of
receipt) or the day delivery is tendered to the addressee (in the case of hand
delivered notices) or three (3) days after the day the notice is consigned by
the sender (in the case of couriered or mailed notices). Either party may change
its notice address upon written notice to the other party. Said notices shall be
sent to the parties hereto at the following addresses, unless otherwise notified
in writing (provided that upon Tenant’s taking possession of the Premises, the
Premises shall be Tenant’s address for notice purposes).

 

To Landlord:

 

RAMCO

 

 

Attention: Asset Manager for Plano Tech Building

 

 

13760 Noel Road, #800

 

 

Dallas, TX 75240

 

 

 

To Tenant:

 

NEI, Inc.

 

 

3501 E. Plano Parkway

 

 

Plano, Texas 75074

 

 

Attn: Doug Bryant

 

Section 13.08. Waivers. All waivers must be in writing and signed by the waiving
party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of Rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

 

Section 13.09. No Recordation. Tenant shall not record this Lease without prior
written consent from Landlord. The party requiring such recording shall pay all
transfer taxes and recording fees.

 

Section 13.10. Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant’s successor unless the
rights or interests of Tenant’s successor are acquired in accordance with the
terms of this Lease. THE LAWS OF THE STATE OF TEXAS SHALL GOVERN THIS LEASE.

 

Section 13.11. Corporate Authority. If Tenant is a corporation, Tenant
represents and warrants that each person signing this Lease on behalf of Tenant
has full authority to do so and that this Lease binds the corporation. Within
thirty (30) days after Landlord’s written request, Tenant shall deliver to
Landlord a certified copy of a resolution of Tenant’s Board of Directors
authorizing the execution of this Lease or other evidence of such authority
reasonably acceptable to Landlord.

 

Section 13.12. Intentionally Omitted.

 

--------------------------------------------------------------------------------


 

Section 13.13. Force Majeure. If Landlord or Tenant cannot perform any of its
obligations due to events beyond such party’s control, the time provided for
performing such obligations shall be extended by a period of time equal to the
duration of such events; provided, however that such extension will not apply to
obligations that can be performed by the payment of money. Events beyond such
party’s control include, but are not limited to, acts of God, war, civil
commotion, labor disputes, strikes, fire, flood or other casualty, shortages of
labor or material, government regulation. If Landlord or Tenant shall be unable
to perform or shall be delayed in the performance of any obligation under this
Lease by reason of events beyond such party’s control, such nonperformance or
delay in performance shall not render such party liable in any respect for
damages to either person or property, constitute a total or partial eviction,
constructive or otherwise, work an abatement of Rent or relieve the other party
from the fulfillment of any covenant or agreement contained in this Lease.

 

Section 13.14. Execution of Lease. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord’s delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.

 

Section 13.15. Survival. All representations and warranties of Landlord and
Tenant not fully performed on the date of the expiration or termination of this
Lease shall survive the termination of this Lease for the maximum period of time
allowed by law.

 

Section 13.16. Gender and Number. Whenever the context so requires herein, the
neuter gender shall include the masculine and feminine, and the singular number
shall include the plural.

 

Section 13.17. Signage. Tenant, at Tenant’s expense, shall have the right to
install identity signage on the exterior of the Building and/or on a monument
sign along Shiloh Road, subject to Landlord’s reasonable approval and City of
Plano ordinances.

 

Article 14. BROKERS

 

Section 14.01. Broker’s Fee. Tenant and Landlord warrant that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease except Landlord’s Broker as referenced in Section 1.06A and
Tenant’s Broker as referenced in Section 1.06B, and they know of no other real
estate brokers or agents who are or might be entitled to a commission in
connection with this Lease. Landlord has agreed to pay a commission to
Landlord’s Broker and Tenant’s Broker pursuant to a written agreement with such
broker. Tenant agrees to indemnify and hold harmless Landlord from and against
any liability or claim arising in respect to brokers or agents other than
Tenant’s Broker and Landlord’s Broker. Landlord agrees to indemnify and hold
harmless Tenant from and against any liability or claim arising in respect to
any brokers or agents claiming a commission from Landlord.

 

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW. IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.

 

--------------------------------------------------------------------------------


 

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

 

 

LANDLORD:

Rainier Asset Management Company, LLC,

 

 

as agent for the Tenant-in-Common Owners

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

TENANT:

NEI, Inc.

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

RIDER 1

TO

INDUSTRIAL REAL ESTATE LEASE

RENEWAL OPTION

 

Provided Tenant is not in Default when Tenant delivers such notice, Tenant may
renew this Lease for two (2) additional periods of three (3) years each on the
same terms provided in this Lease, except that the Base Rent payable for each
month shall be the market rate for space of equivalent size, quality and utility
taking into account the credit standing of Tenant; Tenant shall deliver written
notice to Landlord indicating whether or not Tenant elects to preserve its
option to extend the Lease Term no later than one hundred twenty (120) days
prior to the expiration of the Lease Term, including any extension thereof
(“Election Date”). Within thirty (30) days after the Election Date, Landlord
shall provide Tenant with a proposed Base Rent Renewal Rate. The proposed Base
Rent Renewal Rate shall be determined by Landlord in its reasonable discretion,
taking into account the factors described hereinabove. If Tenant shall object to
Landlord’s proposed Base Rent Renewal Rate, Landlord and Tenant shall negotiate
in good faith to determine a mutually acceptable Base Rent Renewal Rate. If
Landlord and Tenant reach mutual agreement on or before the day 90 days prior to
the expiration of the Lease Term (the “Renewal Target Date”), such rate shall be
the Base Rent Renewal Rate, and Landlord and Tenant shall enter into an
agreement confirming Tenant’s exercise of this Renewal Option at such Base Rent
Renewal Rate. If Landlord and Tenant fail to reach mutual agreement on or before
the Renewal Target Date, Tenant may notify Landlord in writing within ten
(10) days after the Renewal Target Date that Tenant invokes the arbitration
procedure set forth below to determine the Base Rent Renewal Rate.
Notwithstanding anything contained herein to the contrary: (a) if Tenant fails
to deliver written notice indicating whether or not it elects to preserve its
Renewal Option prior to the Election Date, Tenant shall be deemed to have
elected not to extend the Lease Term and the renewal option set forth herein
shall automatically terminate, and (b) Tenant’s rights hereunder shall terminate
if (i) this Lease expires or is canceled, or because of an event of Default,
this Lease or Tenant’s right to possession of the Premises is terminated, or
(ii) Tenant fails to timely exercise its renewal option hereunder, time being of
the essence with respect to Tenant’s exercise thereof.

 

Upon delivery and receipt of such notice that Tenant rejects Landlord’s proposed
Base Rent Renewal Rate, the parties will attempt within seven (7) days
thereafter to mutually appoint an appraiser who will select (in the manner set
forth below) the Base Rent Renewal Rate (the “Deciding Appraiser”). The Deciding
Appraiser must have at least five (5) years of full-time commercial appraisal
experience with projects comparable to the Property and be a member of a
reputable national appraisal association. The Deciding Appraiser may not have
any material financial or business interest in common with either of the
parties. If Landlord and Tenant are not able to agree upon a Deciding Appraiser
within such seven (7) day period, each party will within fifteen (15) days
thereafter separately select an appraiser meeting the criteria set forth above,
which two appraisers will, within seven days of their selection, mutually
appoint a third appraiser meeting the criteria set forth above (and who also
does not have any material financial or business interest in common with either
of the two selecting appraisers) to be the Deciding Appraiser. Within twenty
(20) days after the appointment (by either method) of the Deciding Appraiser,
Landlord and Tenant will submit to the Deciding Appraiser their respective
determinations of Base Rent Renewal Rate and any related information. Within
twenty-one (21) days after such appointment of the Deciding Appraiser, the
Deciding Appraiser will review each party’s submittal (and such other
information as the Deciding Appraiser deems necessary) and will select, in total
and without modification, the submittal presented by either Landlord or Tenant
as the Base Rent Renewal Rate. Subject to the previous sentence, if the Deciding
Appraiser timely receives one party’s submittal, but not both, the Deciding
Appraiser must designate the submitted proposal as the Base Rent Renewal Rate
for the applicable extension of the Lease Term. Any determination of the Base
Rent Renewal Rate made by the Deciding Appraiser in violation of the provisions
of this Rider 2 shall be beyond the scope of authority of the Deciding Appraiser
and shall be null and void. If the determination of Base Rent Renewal Rate is
made by a Deciding Appraiser, Landlord and Tenant will each pay, directly to the

 

--------------------------------------------------------------------------------


 

Deciding Appraiser, one-half (1/2) of all fees, costs and expenses of the
Deciding Appraiser. Landlord and Tenant will each separately pay all costs, fees
and expenses of their respective additional appraiser (if any) used to determine
the Deciding Appraiser.

 

 

LANDLORD:

Rainier Asset Management Company, LLC,

 

 

as agent for the Tenant-in-Common Owners

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

TENANT:

NEI, Inc.

 

 

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

RIDER 2

TO

INDUSTRIAL REAL ESTATE LEASE

CANCELLATION OPTION

 

Tenant may cancel the Lease following the sixty-sixth (66th) month of the Lease
Term provided Tenant (i) provides Landlord with written notice of Tenant’s
intent to cancel this Lease on a date certain chosen by Tenant (the “First
Cancellation Date”) at least twelve (12) months prior to the First Cancellation
Date and (ii) pays to Landlord in cash at the time the rent payment for the next
month after Tenant delivers its notice of intent to cancel this Lease is due, a
cancellation option fee (the “First Cancellation Fee”) equal to four (4) months
Base Rent plus any unamortized lease commission; provided that, if Tenant
provides such cancellation notice but fails to pay the First Cancellation Fee in
the amount and within the time herein described, Landlord may, at Landlord’s
sole option, either (1) treat the Lease as cancelled as of the First
Cancellation Date and collect the First Cancellation Fee, (2) enforce this Lease
in accordance with its terms as if such cancellation notice had not been given,
and Tenant shall have waived its right to cancel pursuant to this paragraph of
this Rider 2. The date on which this Lease is cancelled pursuant to this Rider
2, if at all, shall be deemed the termination date of this Lease for all
purposes, except earlier termination as provided under the Lease due to Tenant’s
Default or casualty or condemnation.

 

Tenant may cancel the Lease following the seventy-eighth (78th) month of the
Lease Term provided Tenant (i) provides Landlord with written notice of Tenant’s
Intent to cancel this Lease on a date certain (the “Second Cancellation Date”)
at least twelve (12) months prior to the Second Cancellation Date and (ii) pays
to Landlord in cash at the time the rent payment for the month after Tenant
delivers its notice of intent to cancel this Lease is due, a cancellation option
fee (the “Second Cancellation Fee”) equal to three (3) months Base Rent plus any
unamortized lease commission; provided that, if Tenant provides such
cancellation notice but fails to pay the Second Cancellation Fee in the amount
and within the time herein described, Landlord may, at Landlord’s sole option,
either (1) treat the Lease as cancelled as of the Second Cancellation Date and
collect the Second Cancellation Fee; or (2) enforce this Lease in accordance
with its terms as if such cancellation notice had not been given, and Tenant
shall have waived its right to cancel pursuant to this paragraph of this Rider
2. The date on which this Lease is cancelled pursuant to this Rider 2, if at
all, shall be deemed the termination date of this Lease for all purposes, except
earlier termination as provided under the Lease due to Tenant’s Default or
casualty or condemnation.

 

 

LANDLORD:

Rainier Asset Management Company, LLC,

 

 

as agent for the Tenant-in-Common Owners

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

TENANT:

NEI, Inc.

 

 

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

PROPERTY

 

Being a tract of land situated in the Eli Murphy Survey, Abstract No. 597, O.
Yeomans Survey, Abstract No. 1043, In Collin County, Texas, and being a Dart of
a tract of land described by instrument to Argent Plano Realty, L.P. as recorded
in File “99-0011425, Deed Records, Collin County, Texas IO.R.C.C.T.I, and being
all of Lot 7, Block l of the final plot of Plano Tech Center, on addition to the
City of Plano, Texas as recorded In Volume M. Page 49. Plot Records, Collin
County, Texas (P.R.C.C.T.I, and being more particularly described as follows:

 

BEGINNING at a ½-inch iron rod with COD stomped ‘HALFF ASSOC. INC: (hereinafter
referred to as ‘with cop·) found for the most westerly southwest corner of said
Lot 7, said point also being the southeast corner of Block 21, a Replot of
Blocks 16, 17, 20, and 21. Central Plano Industrial Pork Phase III as recorded
in Cabinet ‘F’, Page 145 Deed Records of Collin County, Texas, said point also
being on the north line of Technology Drive (6O feet wide);

 

THENCE North 00 degrees 12 minutes 30 seconds East, departing said north line
and along the east line of Block 21, a distance of 330.27 feet to a ½-Inch iron
rod with COD found at the northeast corner of said Block 21, said corner being
on the south line of the St. Louis Southwestern Railway right-of-way (variable
width);

 

THENCE South 79 degrees 32 minutes 25 seconds East, deporting sold Block line
and along said south line, a distance of 114.68 feet to a ½-lnch Iron rod with
cop found for corner;

 

THENCE South 86 degrees 20 minutes 07 seconds East, continuing along said south
line, a distance of 544.82 feet to a ½-lnch iron rod with cap found for corner;

 

THENCE. South 79 degrees 32 minutes 43 seconds East, continuing along sold south
line, a distance of 238.72 feet to a ½-inch Iron rod with cap found for corner,
said corner being the northwest corner of a tract of land described by deed to
Texas Utilities Electric Company as recorded in Volume 3409, Page 17, Deed
Records of Collin County, Texas;

 

THENCE South 10 degrees 27 minutes 17 seconds West, departing sold south line
and along the west line of said Texas Utilities Electric Company tract, a
distance of 275.00 feet to a ½-lnch iron rod with COD sot for corner, sold point
being a common corner with Lot 8 of sold Block I;

 

THENCE South 39 degrees 26 minutes 15 seconds West, departing sold west line and
along the common line between sold Lots 7 and 8, a distance of 37.48 feet to on
‘X’ in concrete found for corner, said point being a common corner for Lot 6 of
said Block

 

THENCE North 89 degrees 47 minutes 30 seconds West, along the common line
between sold Lots 6 and 7, a distance of 729.45 feet to a “crow’s foot” found
for corner on the east line of Klein Road;

 

THENCE North 10 degrees 27 minutes 35 seconds East, along said east line of
Klein Rood. a distance of 48.12 feet to on ‘X’ In concrete found at the
Intersection of said east line and the said north line of Technology Drive;

 

THENCE North 79 degrees 32 minutes 25 seconds West, along sold north line, a
distance of 99.67 feet to tile POINT OF BEGINNING AND CONTAINING 300,130 square
feet or 6.89 acre: of land, more or less.

 

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

FLOOR PLATE

 

[g137151kg07i001.jpg]

--------------------------------------------------------------------------------


 

EXHIBIT “B”

SITE PLAN OF PROJECT

 

[g137151kg07i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the date set forth below by and
between                                                 , (“Tenant”);
                                                  , (“Landlord”); and
                                                           as Trustee for the
registered holders of                                   Commercial Mortgage
Pass-Through Certificates Series                     , whose Master Servicer is
Midland Loan Services, Inc. (collectively, “Lender”), as follows:

 

RECITALS

 

LENDER is now the holder of a Mortgage or Deed of Trust, which secures or will
secure a Note in the original principal amount of
$                               . The Mortgage or Deed of Trust and any other
security instruments, executed by the Landlord in favor of Lender, encumber the
real property, together with the buildings and improvements on that property,
described as “Exhibit A”, which is attached to this document; and

 

TENANT is the holder of a lease (the “Lease”) dated                      from
Landlord, further amended by instrument(s) dated                      (such
lease, together with the amendments referenced above, are collectively referred
to as “the Lease”) covering certain premises more particularly described in the
Lease (referred to later as the “Leased Premises”); and

 

TENANT, LANDLORD AND LENDER desire to confirm their understanding with respect
to the Lease and the Mortgage or Deed of Trust;

 

ACCORDINGLY, in consideration of the mutual covenants and agreements contained
in this instrument, Tenant, Landlord and Lender agree and covenant as follows:

 

1.     Now and at all times in the future, the Lease and the rights of the
Tenant shall be subject and subordinate to the above Mortgage or Deed of Trust,
and to all renewals, modifications or extensions of that Mortgage. However, such
renewals, modifications and extensions shall be subject and entitled to the
benefits of the terms of this Agreement.

 

2.     So long as Tenant is not in default in the payment of rent or in Tenant’s
performance of any of the terms, covenants or conditions of the Lease (beyond
any period given Tenant to cure such default):

 

a)     Lender shall not diminish nor interfere with Tenant’s possession of the
Leased Premises, or Tenant’s rights and privileges under the Lease or lease
renewals, modifications or extensions that may be affected in accordance with
any options under the Lease.

 

--------------------------------------------------------------------------------


 

b)    Tenant’s occupancy of the Leased Premises shall not be disturbed, affected
or impaired by Lender during the term of the Lease or any such renewals,
modifications or extensions of the Lease.

 

c)     Tenant, or any leasehold mortgagee of Tenant (“Tenant’s Mortgagee”) shall
not be named or joined in any action or proceeding brought by lender to enforce
any of its rights in the event of default under the Note, Mortgage (or Deed of
Trust), unless such joinder be required by law for effecting those remedies
available under the security instruments. Such joinder would ONLY be for the
purposes of effecting those remedies, but not for the purpose of terminating the
Lease or affecting Tenant’s right to possession.

 

d)    If the interests of Landlord shall be transferred to and owned by Lender
by reason of foreclosure or other proceedings or by any other manner, and Lender
succeeds to the interests of the Landlord under the Lease, Tenant shall be bound
to Lender under all of the terms, covenants and conditions of the Lease for the
balance of the term remaining and for any extensions or renewals which may be
effected in accordance with any option granted in the Lease, with the same force
and effect as if Lender were the Landlord under the Lease. Tenant agrees to
attorn to Lender as its Landlord, such attornment to be effective and
self-operative without the execution of any further instruments on the part of
any of the parties to this Agreement immediately upon Lender succeeding to the
interest of the Landlord under the Lease. The respective rights and obligations
of Tenant and Lender upon such attornment, to the extent of the then remaining
balance of the term of the Lease and any such extensions and renewals, shall be
and are the same as now set forth. The parties’ intent is to incorporate the
Lease in this Agreement by reference with the same force and effect as if set
forth at length in this Agreement.

 

3.     During the period of Lender’s ownership of Landlord’s interest in the
Lease, Tenant and Tenant’s Mortgagee shall have the same remedies against Lender
for the breach of an agreement contained in the Lease that Tenant and Tenant’s
Mortgagee would have had against the Landlord if Lender had not succeeded to
Landlord’s interest; provided, however, that even though provisions in the Lease
may be to the contrary, Lender shall not be:

 

a)     liable for any act or omission of any prior landlord arising under the
Lease (including the Landlord) or subject to any offsets, defenses or
counterclaims which Tenant may have against any prior landlord arising under the
Lease (including the Landlord); or,

 

b)    bound by any rents or additional rent which Tenant might have paid for
more than the current month to any prior landlord (including the Landlord); or

 

c)     bound by any amendment or modification of the Lease made without its
consent; or,

 

d)    liable for any security deposited under the Lease unless such security has
been physically delivered to Lender.

 

--------------------------------------------------------------------------------


 

Provided, however, that the Lender shall not be relieved from responsibility for
failure to perform any obligation under the Lease which, although such failure
may have begun prior to Lender succeeding to Landlord’s interest, thereafter
continues. In such event, Lender’s responsibility shall be determined as if the
failure had first arisen upon the day Landlord’s title to the Subject Property
succeeds to Lender.

 

4.     Tenant shall promptly notify Lender of any default, act or omission of
Landlord which would give Tenant the right, immediately or after the lapse of a
period of time, to cancel or terminate the Lease or to claim a partial or total
eviction (“a Landlord Default”). In the event of a Landlord Default, the Tenant
shall not exercise any rights available to it until it has given written notice
of such Landlord Default to Lender; and Lender has failed within thirty (30)
days after Lender receives such notice, to cure or remedy the Landlord Default.
If the same can not be reasonably remedied within such thirty-day period, then
Lender shall have a reasonable period for remedying such Landlord Default.
However, in any event, Lender’s time to cure such default shall not be less than
the period of time the Landlord would be entitled to cure such default pursuant
to the terms of the Lease. Lender shall have no obligation under this paragraph
to remedy any Landlord Default.

 

5.     The terms “holder of a mortgage” and “Lender” or any similar term in this
document or in the Lease shall be deemed to include Lender and any of its
successors or assigns, including anyone who shall have succeeded to Landlord’s
interests by, through or under foreclosure of the Mortgage or Deed of Trust, or
by deed in lieu of such foreclosure or otherwise.

 

6.     The Landlord has assigned or will assign to Lender all of Landlord’s
right, title and interest in the Lease by an Assignment of Rents and Leases
(“Rent Assignment”). If in the future there is a default by the Landlord in the
performance and observance of the terms of the Note or Mortgage or Deed of
Trust, the Lender may, at its option under the Rent Assignment, require that all
rents and all other payments due under the Lease be paid directly to Lender.
Upon notification to that effect by the Lender to the Landlord and the Tenant,
the Landlord HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS the Tenant and the Tenant
agrees to pay any payments due under the terms of the Lease to the Lender. Such
payments shall constitute payments under the terms of the Lease and Landlord
shall have no claim against Tenant by reason of such payments made to Lender.
Tenant shall make such payments to Lender regardless of any right of setoff,
counterclaim or other defense that Tenant may have against Landlord. Neither the
Rent Assignment nor its implementation shall diminish any obligation of the
Landlord under the Lease or impose any such obligations on the Lender.

 

7.     Any notice, or request or other communication required by this Agreement
to be given shall be in writing and shall be: (a) personally delivered; or,
(b) sent via nationally recognized overnight courier; or, (c) transmitted by
postage prepaid registered or certified mail, return receipt requested. All such
notices, requests or other communications shall be addressed to Tenant, Landlord
or Lender at the addresses set forth below or such other address as the parties
shall in like manner designate. All such notices and requests shall be deemed to
have been given on the first to occur of: (i) the actual date received, or
(ii) the date of delivery if personally delivered; or (iii) five (5) days
following posting if transmitted by mail.

 

--------------------------------------------------------------------------------


 

If to Tenant:

 

 

If to Landlord:

 

 

If to Lender:

 

Midland Loan Services, Inc.

10851 Mastin Blvd., Suite 700

Overland Park, KS 66210

Attention:                                   , Asset Manager

 

8.     This Agreement may NOT be modified except by a written agreement signed
by the parties or their respective successors in interest. This Agreement shall
inure to the benefit of and be binding upon the parties, their successors and
assigns.

 

IN RATIFICATION OF THIS AGREEMENT, the parties have placed their signatures and
seals below, by and through their duly authorized officers on this date,
                                      , 20  .

 

--------------------------------------------------------------------------------


 

 

“LENDER”                                                     as Trustee

 

for

 

Commercial Mortgage Pass-Through Certificates

 

Series

 

by and through its Master Servicer,

 

Midland Loan Services, Inc.

 

 

 

 

 

By

 

 

 

Brad Hauger

 

 

Senior Vice President and

 

 

Servicing Officer

 

 

STATE OF KANSAS

)

 

)

COUNTY OF JOHNSON

)

 

On this          day of                  , 2           , before me, a Notary
Public in and for the State of Kansas, personally appeared Brad Hauger,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person who executed this instrument, on oath stated that he was
authorized to execute the instrument, and acknowledged that he is the Senior
Vice President and Servicing Officer of Midland Loan Services, Inc., to be the
free and voluntary act and deed of said company for the uses and purposes
mentioned in the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

(seal)

 

 

 

 

(Print Name)

 

NOTARY PUBLIC in and for the State of Kansas.

 

 

 

 

My appointment expires

 

 

 

 

 

 

 

“TENANT”

 

(print)

 

--------------------------------------------------------------------------------


 

 

By

 

 

Its

 

 

 

 

 

 

 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

On this          day of                     , 2         , before me, a Notary
Public in and for the State of                                      , personally
appeared                                           personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that he/she was authorized to execute
the instrument, and acknowledged that he/she is the
                                              of                     , to be the
free and voluntary act and deed of said                                 for the
uses and purposes mentioned in the instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

(seal)

 

 

 

 

(Print Name)

 

NOTARY PUBLIC in and for the State of

 

                                            .

 

 

 

 

My appointment expires

 

 

 

--------------------------------------------------------------------------------


 

 

“LANDLORD”

 

(print)

 

 

 

By

 

 

Its

 

 

 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

 

On this              day of                  , 2     , before me, a Notary
Public in and for the State of                     , personally
appeared                               personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person who executed this
instrument, on oath stated that he/she was authorized to execute the instrument,
and acknowledged that he/she is the                                    
of                  , to be the free and voluntary act and deed of said
                            for the uses and purposes mentioned in the
instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

 

(seal)

 

 

 

 

(Print Name)

 

NOTARY PUBLIC in and for the State of

 

                                            .

 

 

 

 

My appointment expires

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

ESTOPPEL CERTIFICATE

 

1.             DEFINITIONS. In this Certificate, the following terms have the
meanings given to them:

 

 

(a)

Landlord:

Rainier Asset Management Company, LLC, as agent for the Tenant-in-Common Owners.

 

(b)

Tenant:

NEI, Inc.

 

(c)

Lease:

Lease dated                    between Landlord and Tenant.

 

(d)

Premises:

Suite

 

(e)

Building Address:

3501 E. Plano Parkway

 

 

 

Plano, Texas 75074

 

2.             Landlord and Tenant confirm that the Commencement Date of the
Lease is 02/1/10, and the Expiration Date is 07/31/2017.

 

3.             The Rentable Area of the Premises is deemed to be 82,880 square
feet.

 

4.             The Rentable Area of the Building is deemed to be 82,880 square
feet.

 

5.             Tenant’s Share is 100% percent.

 

6.             Tenant has accepted possession of the Premises as provided in the
Lease.

 

7.             The Improvements required to be furnished by the Landlord in
accordance with the Workletter (if any) have been furnished to the satisfaction
of Tenant (subject to any corrective work or punch-list items submitted
previously to Landlord).

 

8.             All terms and conditions to be performed by Landlord under the
Lease have been satisfied and on this date Tenant is unaware of existing
defenses or offsets, which Tenant has against the full enforcement of the Lease
by Landlord.

 

9.             The Lease is in full force and effect and has not been modified,
altered, or amended, except as follows:

None

 

10.           There are no setoffs or credits against Rent, and no Security
Deposit or prepaid Rent has been paid except as provided by the Lease.

 

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Commencement Date and Estoppel
Certificate as of the dates set forth below.

 

Tenant:

NEI, Inc.

 

Landlord:

Rainier Asset Management Company, LLC, as agent for the Tenant-in-Common Owners

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------

 


 

Exhibit “F”

RULES AND REGULATIONS

 

1.                                       Landlord will furnish Tenant free of
charge two (2) keys to each door in and to the Tenant’s leased Premises.
Landlord may make any reasonable charge for additional keys, and Tenant shall
not make or have made additional keys, and Tenant shall not alter any lock or
install a new or additional lock or bolt on any door of its Premises. Tenant,
upon the termination of its tenancy, shall deliver the Landlord the keys of all
doors which have been furnished to the Tenant and in the event of loss of any
keys furnished, shall notify Landlord of lost keys.

 

2.                                       Landlord will not be responsible for
lost or stolen personal property, equipment, money or jewelry from the leased
Premises or the Project regardless of whether such loss occurs when the area is
locked against entry or not.

 

3.                                       Except as required to periodically
inspect and service HVAC units, no Tenant and no employee of any Tenant shall go
up on the roof of the Building, without prior knowledge and written consent of
the Landlord.

 

4.                                       Tenant shall be responsible for
maintaining with Landlord an up-to-date list of personnel to be notified in the
event of an emergency. This list must include correct after hours phone numbers,
pager numbers and cellular numbers for the employee(s) who are designated for
this responsibility.

 

5.                                       The directory of the Building, if any
will be provided exclusively for the display of the name and location of tenants
only and Landlord reserves the right to exclude any names therefrom.

 

6.                                       Tenant and its employees, agents and
invitees shall park their vehicles only in those parking areas designated by
Landlord. Tenant shall not leave any vehicle in a state of disrepair (including
without limitation: flat tires, out of date inspection stickers or license
plates) on the leased Premises or Project.  If Tenant or its employees, agents
or invitees park their vehicles in areas other than the designated parking areas
or leave any vehicle in a state of disrepair, Landlord, after giving written
notice to Tenant of such violation, shall have the right after three (3) days,
including weekends and holidays to remove such vehicles at Tenant’s expense. No
termination of parking privileges or removal or impoundment of a vehicle shall
create any liability on Landlord or be deemed to interfere with Tenant’s right
to possession of its leased Premises. All responsibility for damage to vehicles
or persons is assumed by the owner of the vehicle or its driver. The areas
located directly in front of the dock doors shall strictly be used for loading
and unloading and shall not be used for additional parking except as approved by
the Landlord. Semi-trailers and/or trucks may not block or obstruct the traffic
flow or marked fire lanes.

 

7.                                       Tenant shall provide cleaning and
janitorial services for the Premises. Landlord shall not in any way be
responsible to any Tenant for any loss of property on the Premises, however
occurring, or for any damage to any Tenant’s property caused by the janitor or
any other persons who might be working on the Property.

 

8.                                       Tenant shall not store anything on the
exterior of the Building without prior written consent from Landlord.

 

9.                                       Tenant shall not use any method of
heating or air conditioning other than that supplied by Landlord.

 

10.                                 Tenant shall not use in any space of the
Building any hand trucks except those equipped with wheels and side guards or
other such material-handling

 

--------------------------------------------------------------------------------


 

equipment as Landlord may approve; provided, however, that Tenant shall be
entitled to use forklifts and similar material-handling equipment in the
Premises without Landlord’s approval. Tenant shall not bring any other vehicles
of any kind into the Building, except as may be necessary from time to time in
the course of Tenant’s business. No vehicles may be parked or stored inside the
Building for an extended period.

 

11.                                 No person shall disturb occupants of the
Building by the use of any radios, record players, tape recorders, musical
instruments or the making of unseemly noises of any kind. Tenant shall not
permit any objectionable or unpleasant odors, smoke, smoke, dust, gas, noise or
vibrations to emanate from the Premises, nor take any other action that would
constitute a nuisance or would disturb, unreasonably interfere with or endanger
Landlord or any other tenants of the Building in which the Premises are a part.

 

12.                                 The restroom facilities and other water
fixtures shall not be used for any other purpose other than those for which they
were constructed and any damage resulting to them from misuse shall be borne by
the Tenant. No person shall use water from the faucets except for those for
which they are billed by the applicable water department.

 

13.                                 Tenant shall not obstruct any sidewalks,
halls, passages, exits, entrances or stairways of the Building. The halls,
passages, exits and stairways are not for the general public, and Landlord shall
in all cases retain the right to control and prevent access to the Building of
all persons whose presence the judgment of Landlord would be prejudicial to the
safety, character, reputation and interests of the Building and its tenants
provided that nothing contained in this rule shall be construed to prevent such
access to persons with whom Tenant normally deals in the ordinary course of its
business, unless such persons are engaged in illegal activities.

 

14.                                 None of the park lawn areas, entries,
passages or doors shall be blocked or obstructed nor any rubbish, litter, trash
or material of any nature placed, emptied or thrown into these areas or such
area used by Tenant’s agents, employees or invitees at any time for purposes
inconsistent with their designation by Landlord.

 

15.                                 Subject to item 30 of these rules and
regulations, Tenant shall not place, install or operate on the leased Premises
or in any part of the Building any engine, stove or machinery, or conduct
mechanical operations or cook thereon or therein, or place or use in or about
the leased Premises or project any explosives, gasoline, kerosene, oil, acids,
caustics or any flammable, explosive or hazardous materials without written
consent of Landlord.

 

16.                                 Tenant shall not use the name of the
Building in connection with or in promoting or advertising the business of
Tenant without prior written consent of Landlord.

 

17.                                 Tenant shall not place a load upon any
floor, which exceeds the load per square foot, which floor was designed to carry
and which is allowed by law.  Business machines and mechanical equipment which
cause noise or vibration that may be transmitted to the structure of the
Building or to any space in the Building to such a degree as to be objectionable
to Landlord or to any tenants shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
reasonably eliminate noise or vibration. Landlord will not be responsible for
loss of or damage to any such equipment or other property from any cause, and
all damage done to the Building by maintaining or moving such equipment or other
property shall be repaired at the expense of Tenant.

 

--------------------------------------------------------------------------------


 

18.                                 Except as approved by Landlord and further
provided in Section 6.05 A of the Lease, Tenant shall not mark, drive nails,
screw or drill into the partitions, woodwork or plaster or in any way deface the
Premises. Tenant shall not cut or bore holes for wires. Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as
reasonably approved by Landlord. Tenant shall repair any damage resulting from
noncompliance with this rule.

 

19.                                 Tenant shall store and dispose of all its
trash and garbage in proper receptacles, located in areas approved by Landlord
and at its sole cost and expense. Said receptacles must be of a size and type
that will be compatible with the volume, size, and type of trash that is placed
into the receptacle.

 

20.                                 All doors or closures must be kept closed at
all times, if there are no doors, then Tenant shall be required to schedule the
frequency of the emptying of their receptacle(s) so that no trash will spill
over the top onto the ground.  Tenant shall not place in any trash box or
receptacle any material that cannot be disposed of in the ordinary and customary
manner of trash and garbage disposal. Tenant shall be responsible for the
removal of all trash and debris from the exterior of the property within the
boundaries of their leasehold, regardless of where such trash and debris
originated.

 

21.                                 No sign, placard, advertisement, name or
notice shall be installed or displayed on any part of the outside or inside of
the Building without prior written consent of the Landlord. Landlord shall have
the right to remove at Tenant’s expense and without notice, any sign installed
or displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, affixed, painted or inscribed at Tenant’s expense.
In addition, Landlord reserves the right to change from time to time the format
of the signs or lettering and to require previously approved signs to be
altered, the cost for which shall not be unreasonable.

 

22.                                 If Landlord objects to in writing any
curtains, blinds, shades or screens attached to, hung in or used in connection
with any window or door, Tenant shall promptly discontinue such use. No awning
shall be permitted on any part of the Premises without Landlord’s prior
approval. Tenant shall not place anything or allow anything to be placed against
or near any glass partitions or doors or windows which may appear unsightly, in
the reasonable discretion of Landlord, from outside the Premises.

 

23.                                 Subject to item 30 of these rules and
regulations, no cooking shall be done or permitted by any Tenant on the
Premises, except by the use of an Underwriter’s Laboratory approved microwave
oven or equipment for brewing coffee, tea, hot chocolate and similar beverages,
and provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations.

 

24.                                 Tenant shall not install, maintain or
operate upon the Premises any vending machine, except for the exclusive use of
its employees.

 

25.                                 Tenant shall not at any time occupy any part
of the leased Premises or project as sleeping or lodging quarters.

 

26.                                 No dogs, unless assisting the visually
impaired, cats, fowl, or other animals shall be brought into or kept in or about
the leased Premises.

 

27.                                 Landlord may waive one or more of these
Rule and Regulations for the benefit of any particular tenant or tenants, but no
such waiver shall be construed as a waiver of such Rules and Regulations in
favor of any other tenant or tenants, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations to include any or all of the Tenants of
the Building.  These Rules and Regulations are in addition to, and shall not be
construed

 

--------------------------------------------------------------------------------


 

to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

 

28.                                 Landlord reserves the right to make other
such reasonable rules and regulations as in its judgment may be from time to
time be needed for safety and security, for care and cleanliness of the Building
and for the preservation of good order in and about the Building. Tenant agrees
to abide by all such rules and regulations in this Exhibit F and any additional
rules and regulations, which may be added.

 

29.                                 Tenant is hereby notified of the existence
of permanent PVC conduit that is located adjacent to and is accessible by each
building located within the Plano Tech Center Phase I & II development. The sole
purpose for this conduit is to provide access to any leasehold in any building
by a tenant wishing to install telecommunications cabling (including optical
fiber), such cabling and/or fiber to be supplied by the Tenant’s provider of
choice. It is a requirement by Landlord that the conduit system be utilized for
the installation of all such connections. Landlord must approve any such
installation in writing and no other method of access to the Building will be
permitted. Any unauthorized access to the Building will be removed at the sole
expense of the Tenant.

 

30.                                 Notwithstanding the prohibitions in items 15
and 23 of these rules and regulations, Tenant shall be entitled to hold seasonal
company events, picnics and cookouts at the Project; provided, that (i) no
activity conducted at any such event shall be in violation of local statutes or
ordinances, and (ii) such event does not interfere with the regular business
operations of other tenants at the Project.

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

SIGNAGE CRITERIA AND APPROVALS

 

Tenant shall be entitled to maintain its current signage relating to the
Premises and the Project.

If other signs are requested by Tenant and approved by Landlord, then such signs
shall meet the following criteria:

Signs shall be composed of individual letters.

Signs shall be located on the Building (front elevation).

Signs shall be made of solid expanded PVC, Komacel or equal product.

Letters shall be 30mm minimum in depth.

Letters of signs to be stud set with threaded connection on back side of letter.

Letters of signs to be attached to concrete panels as directed by fabricator.

Sign layout, location on building, type-face and color to be approved by
Landlord prior to fabrication.

Signs to conform to City of Plano sign criteria.

 

--------------------------------------------------------------------------------